Exhibit 10.3

 

EXECUTION

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”), and

 

EXCEL MORTGAGE SERVICING, INC., as seller (“Seller”), and

 

INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC MORTGAGE HOLDINGS, INC, as
guarantors (each a “Guarantor” and collectively, the “Guarantors”)

 

Dated September 21, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Applicability

 

1

 

 

 

 

2.

Definitions

 

1

 

 

 

 

3.

Program; Initiation of Transactions

 

17

 

 

 

 

4.

Repurchase

 

18

 

 

 

 

5.

Price Differential.

 

19

 

 

 

 

6.

Margin Maintenance

 

20

 

 

 

 

7.

Income Payments

 

20

 

 

 

 

8.

Security Interest

 

21

 

 

 

 

9.

Payment and Transfer

 

22

 

 

 

 

10.

Conditions Precedent

 

22

 

 

 

 

11.

Program; Costs

 

25

 

 

 

 

12.

Servicing

 

25

 

 

 

 

13.

Representations and Warranties

 

26

 

 

 

 

14.

Covenants

 

32

 

 

 

 

15.

Events of Default

 

38

 

 

 

 

16.

Remedies Upon Default

 

40

 

 

 

 

17.

Reports

 

42

 

 

 

 

18.

Repurchase Transactions

 

45

 

 

 

 

19.

Single Agreement

 

45

 

 

 

 

20.

Notices and Other Communications

 

46

 

 

 

 

21.

Entire Agreement; Severability

 

47

 

 

 

 

22.

Non assignability

 

48

 

 

 

 

23.

Set-off

 

48

 

i

--------------------------------------------------------------------------------


 

24.

Binding Effect; Governing Law; Jurisdiction

 

48

 

 

 

 

25.

No Waivers, Etc.

 

49

 

 

 

 

26.

Intent

 

49

 

 

 

 

27.

Disclosure Relating to Certain Federal Protections

 

50

 

 

 

 

28.

Power of Attorney

 

50

 

 

 

 

29.

Buyer May Act Through Affiliates

 

51

 

 

 

 

30.

Indemnification; Obligations

 

51

 

 

 

 

31.

Counterparts

 

52

 

 

 

 

32.

Confidentiality

 

52

 

 

 

 

33.

Recording of Communications

 

54

 

 

 

 

34.

Periodic Due Diligence Review

 

54

 

 

 

 

35.

Authorizations

 

55

 

 

 

 

36.

Acknowledgement Of Anti-Predatory Lending Policies

 

55

 

 

 

 

37.

Documents Mutually Drafted

 

55

 

 

 

 

38.

General Interpretive Principles

 

55

 

 

 

 

39.

Conflicts

 

56

 

SCHEDULES

 

 

 

Schedule 1 —

Representations and Warranties with Respect to Purchased Mortgage Loans

 

 

Schedule 2 —

Authorized Representatives

 

 

EXHIBITS

 

 

 

Exhibit A —

Form of Purchase Confirmation for Exception Mortgage Loans

 

 

Exhibit B —

Reserved

 

 

Exhibit C —

Reserved

 

 

Exhibit D —

Form of Power of Attorney

 

 

Exhibit E —

Form of Opinion of Seller’s and Guarantors’ Counsel

 

ii

--------------------------------------------------------------------------------


 

Exhibit F —

Officer’s Certificate of the Seller and Corporate Resolutions of Seller

 

 

Exhibit G —

Seller’s and Guarantors’ Tax Identification Number

 

 

Exhibit H —

Existing Indebtedness

 

 

Exhibit I —

Escrow Instruction Letter

 

 

Exhibit J —

Form of Servicer Notice

 

iii

--------------------------------------------------------------------------------


 

1.             Applicability

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans (as hereinafter defined) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller.  Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 

2.             Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to Seller’s Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located in accordance with
applicable law.

 

“Act of Insolvency” means, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding,
or the voluntary joining of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law relating to
the protection of creditors, or suffering any such petition or proceeding to be
commenced by another which is consented to, not timely contested or results in
entry of an order for relief; (b) the seeking of the appointment of a receiver,
trustee, custodian or similar official for such party or any substantial part of
its property; (c) the appointment of a receiver, conservator, or manager for
such party by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party of a composition with its creditors
or a general assignment for the benefit of creditors; (e) the admission by such
party of such party of its inability to pay its debts or discharge its
obligations as they become due or mature; or (f) that any governmental authority
or agency or any person, agency or entity acting or purporting to act under
governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party, or shall have taken any action to displace the
management of such party or to curtail its authority in the conduct of its
business of such party.

 

“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Aged Loan” has the meaning assigned to such term in the Pricing Side Letter.

 

1

--------------------------------------------------------------------------------


 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agency Approvals” has the meaning set forth in Section 14.w hereof.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4.c hereof.

 

“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City or California.

 

“Buydown Amount” has the meaning set forth in Section 5.c hereof.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90

 

2

--------------------------------------------------------------------------------


 

days or less from the date of acquisition and overnight bank deposits of Buyer
or of any commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of Buyer or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven days with respect to securities issued or fully guaranteed or insured by
the United States Government, (d) commercial paper of a domestic issuer rated at
least A-1 or the equivalent thereof by S&P or P-1 or the equivalent thereof by
Moody’s and in either case maturing within 90 days after the day of acquisition,
(e) securities with maturities of 90 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s, (f) securities with maturities of 90 days or less from the date of
acquisition backed by standby letters of credit issued by Buyer or any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Change in Control” means:

 

(a)           any transaction or event as a result of which IRES ceases to own,
beneficially or of record, 100% of the stock of Seller;

 

(b)           any transaction or event as a result of which Impac ceases to own,
beneficially or of record, 100% of the stock of IRES;

 

(c)           the sale, transfer, or other disposition of all or substantially
all of Seller’s or any Guarantor’s assets (excluding any such action taken in
connection with any securitization transaction); or

 

(d)           the consummation of a merger or consolidation of Seller or any
Guarantor with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s stock outstanding immediately after such merger, consolidation or such
other reorganization is owned by Persons who were not stockholders of Seller or
either Guarantor immediately prior to such merger, consolidation or other
reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Conforming High LTV Loan” means a Conforming Mortgage Loan with an LTV of 105%
or higher but not to exceed 125%.

 

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, as determined by
Buyer in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

“CSCOF” means, in the Buyer’s sole discretion, which may be confirmed by notice
to the Seller (which may be electronic), for each day, the rate of interest
(calculated on a per annum basis) determined by Buyer (which such determination
shall be dispositive absent manifest error), equal to the overnight interest
expense reasonably available to Buyer for borrowing funds. Such interest expense
shall be calculated in substantially the same manner for all of Buyer’s
residential mortgage loan repurchase agreement customers.

 

“Custodial Agreement” means the custodial agreement, dated as of the date
hereof, among Seller, Buyer and Custodian, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

 

“DE Compare Ratio” has the meaning set forth in the DE Compare Report.

 

“DE Compare Report” means with respect to the Seller, the top of the three rows
of the report entitled “Neighborhood Watch Early Warning System — Single Lender
— Direct Endorsement Lender” and found at https://entp.hud.gov/sfnw/public/. 
Such report shall be generated using the following criteria:  Mortgagee
Selections: “Direct Endorsement Lender;” Delinquent Choices:  “Seriously
Delinquent;” and 2 Year Performance Period: “Data as of [END OF MOST RECENT
PRIOR MONTH].”

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, MERS and MERSCORP Holdings, Inc., to the extent applicable as the
same may be amended from time to time.

 

“Encumbered Mortgage Servicing Rights” means any mortgage servicing rights that
are subject to any pledge, claim or restriction that limits in any way the
ability to dispose of or transfer such asset whether or not such pledge, claim
or restriction relates to any outstanding debt.

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantors is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as single employer described in Section 414 of the Code.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, in the form of Exhibit I hereto, as the same may be
modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Seller or Guarantors (a) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified with 30 days of the occurrence of
such event, or (b) the withdrawal of Seller, Guarantors or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (c) the failure by Seller, Guarantors
or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430(j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303(j) of ERISA, as amended by the Pension Protection Act), or (d) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, Guarantors or any ERISA Affiliate thereof to
terminate any plan, or (e) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by Seller, Guarantors or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for Seller, Guarantors or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412(b) or
430(k) of the Code with respect to any Plan.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided,
however, that Seller shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than

 

5

--------------------------------------------------------------------------------


 

a Wet-Ink Mortgage Loan and $10 with respect to any such approval of an
Exception Mortgage Loan which is a Wet-Ink Mortgage Loan; and provided further,
that upon 30 days’ notice to the Seller, Buyer may change such Exception
Mortgage Loan approval fee.  Buyer’s approval of a Mortgage Loan as an Exception
Mortgage Loan shall expire on the earlier of (a) the date set forth by the Buyer
in the written notice that such Mortgage Loan is approved as an Exception
Mortgage Loan (an “Exception Notice”) or (b) the occurrence of any additional
event, other than that set forth in the Exception Notice, which would cause the
Mortgage Loan to become ineligible for purchase hereunder.  The Pricing Rate,
Market Value, Purchase Price and Asset Value with respect to Exception Mortgage
Loans shall be set in the sole discretion of Buyer.  Buyer may at any time, and
in its sole discretion, no longer consider a Mortgage Loan an Exception Mortgage
Loan, in which case such Mortgage Loan shall have an Asset Value of zero.

 

“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA 203(k) Loan” means an FHA Loan that is eligible for FHA’s 203(k) loan
program.

 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

6

--------------------------------------------------------------------------------


 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantors or
Buyer, as applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances in
respect of a Mortgage Loan or Mortgaged Property.  The amount of any Guarantee
of a Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor” means IRES and Impac each in its capacity as guarantor under the
Guaranty.

 

“Guaranty” means the guaranty of the Guarantors, dated as of the date hereof, as
the same may be amended from time to time, pursuant to which each Guarantor
fully and unconditionally guarantees the obligations of the Seller hereunder.

 

“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

 

7

--------------------------------------------------------------------------------


 

“Impac” means Impac Mortgage Holdings, Inc. and any successor or assign
permitted under the Guaranty.

 

“Income” means, with respect to any Purchased Mortgage Loan at any time until
repurchased by the Seller, any principal and all interest received thereon or in
respect thereof.

 

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller.

 

8

--------------------------------------------------------------------------------


 

“IRES” means Integrated Real Estate Service Corp. and any successor or assign
permitted under the Guaranty.

 

“Lender Insurance Authority” means the permission granted to certain
FHA-approved lenders to process single family mortgage applications without
first submitting documentation to United States Department of Housing and Urban
Development as set forth in 12 U.S.C. §1715z-21 and the regulations enacted
thereunder set forth in 24 CFR §203.6.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Margin Call” has the meaning specified in Section 6.a hereof.

 

“Margin Deadline” has the meaning specified in Section 6.b hereof.

 

“Margin Deficit” has the meaning specified in Section 6.a hereof.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, any Guarantor or any Affiliate that is a
party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of Seller, any Guarantor or any Affiliate that is a party to any
Program Agreement to perform under any Program Agreement and to avoid any Event
of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Program Agreement against Seller, any
Guarantor or any Affiliate that is a party to any Program Agreement, in each
case as determined by the Buyer in its sole good faith discretion.

 

“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

9

--------------------------------------------------------------------------------


 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Conforming
High LTV Loan, FHA Loan, VA Loan or FHA 203(k) Loan which is a fixed or
floating-rate, one-to-four-family residential mortgage or home equity loan
evidenced by a promissory note and secured by a first lien mortgage, which
satisfies the requirements set forth in the Underwriting Guidelines and
Section 13.b hereof; provided, however, that, except with respect to Conforming
High LTV Loans and as expressly approved in writing by Buyer, Mortgage Loans
shall not include any “high-LTV” loans (i.e., a mortgage loan having a
loan-to-value ratio in excess of (a)  with respect to FHA Loans or VA Loans, 97%
(other than VA High LTV Loans), (b) with respect to Conforming Mortgage Loans
(other than Conforming High LTV Loans), up to but not including 105% (provided
that Conforming Mortgage Loans, other than Conforming High LTV Loans, with an
LTV of 80% or higher must be covered by primary mortgage insurance) or (c) such
lower percentage set forth in the Underwriting Guidelines) or any High Cost
Mortgage Loans and; provided, further, that the related Purchase Date is no more
than thirty (30) days following the origination date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means, with respect to any Transaction as of any date,
a mortgage loan schedule in the form of a computer tape or other electronic
medium generated by Seller, and delivered to Buyer and Custodian, which provides
information required by Buyer to enter into Transactions relating to the
Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

10

--------------------------------------------------------------------------------


 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“MSR Valuation” shall mean the lesser of (i) the value of the mortgage servicing
rights owned by the Seller as set forth in the Seller’s most recent balance
sheet as determined by the Seller as of such date in accordance with generally
accepted accounting principles, (ii) the Buyer’s valuation of such mortgage
servicing rights as determined by the Buyer in its good faith discretion, or
(iii) a Third Party Evaluator’s valuation of such mortgage servicing rights as
determined by such Third Party Evaluator.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is more than twenty-nine (29) days past the Due Date,
(b) any Mortgage Loan with respect to which the related Mortgagor is in
bankruptcy or (c) any Mortgage Loan with respect to which the related Mortgaged
Property is in foreclosure.

 

“Non-Utilization Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer or
Custodian arising under the Program Agreements, whether now existing or
hereafter arising; (b) any and all sums paid by Buyer or on behalf of Buyer in
order to preserve any Purchased Mortgage Loan or its interest therein; (c) in
the event of any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Mortgage Loan,
or of any exercise by Buyer of its rights under the Program Agreements,
including, without limitation, attorneys’ fees and disbursements and court
costs; and (d) all of Seller’s indemnity obligations to Buyer or Custodian or
both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13.a(27) hereof.

 

11

--------------------------------------------------------------------------------


 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Power of Attorney” means a Power of Attorney substantially in the form of
Exhibit D hereto.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) the Pricing Rate for such
Transaction and (b) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date adjusted as provided by Section 5.c
hereof.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

 

“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
among Buyer, Seller and the Guarantors, as the same may be amended from time to
time.

 

“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
the Power of Attorney, the Servicing Agreement, if any, the Servicer Notice, if
entered into and, with respect to each Exception Mortgage Loan, a Purchase
Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13.a(27) hereof.

 

12

--------------------------------------------------------------------------------


 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means, with respect to an Exception Mortgage Loan, a
confirmation of a Transaction, in the form attached as Exhibit A hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer, which shall equal:

 

(a)           on the Purchase Date, in the case of all Purchased Mortgage Loans,
the applicable Purchase Price Percentage multiplied by the lesser of either:
(x) the Market Value of such Purchased Mortgage Loan or (y) the outstanding
principal amount thereof as set forth on the related Mortgage Loan Schedule;

 

(b)           on any day after the Purchase Date, except where Buyer and the
Seller agree otherwise, the amount determined under the immediately preceding
clause (a) decreased by the amount of any cash transferred by the Seller to
Buyer pursuant to Section 6 hereof or applied to reduce the Seller’s obligations
under Section 4(b) or Section 4.c(ii) hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement and which Mortgage Loan has not been repurchased by Seller in
accordance with the terms thereof.

 

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan.  Records shall include the Mortgage Notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

13

--------------------------------------------------------------------------------


 

“Reporting Date” means the 15th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earlier of (a) the Termination Date, (b) the date
requested pursuant to Section 4(a), (c) the date set forth in the applicable
Purchase Confirmation with respect to an Exception Mortgage Loan or (d) the date
determined by application of Section 16 hereof.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Seller” means Excel Mortgage Servicing, Inc. or its permitted successors and
assigns.

 

“Servicer” means any servicer approved by Buyer in its sole discretion, which
may be LoanCare or Seller.

 

“Servicer Notice” means the notice acknowledged by a third party Servicer
substantially in the form of Exhibit J hereto.

 

“Servicing Agreement” means any servicing agreement entered into among Seller
and a third party Servicer as the same may be amended from time to time.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Buyer notifies Seller otherwise at any time electronically or in
writing.

 

14

--------------------------------------------------------------------------------


 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Subordinated Debt” means, Indebtedness of Seller which is (a) unsecured, (b) no
part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (c) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Buyer hereunder on terms and conditions approved in
writing by Buyer and all other terms and conditions of which are satisfactory in
form and substance to Buyer.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller to either (a) sell one or
more identified Mortgage Loans to a Take-out Investor or (b) (i) swap one or
more identified Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to Seller to effectuate any of the foregoing, as applicable. With respect
to any Take-out Commitment with an Agency, the applicable agency documents list
Buyer as sole subscriber.

 

“Take-out Investor” means (a) an Agency or (b) other institution which has made
a Take-out Commitment and has been approved by Buyer.

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Test Period” has the meaning assigned to such term in the Pricing Side Letter.

 

“Third Party Evaluator” shall mean an appraiser approved by Buyer in its sole
good faith discretion.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

15

--------------------------------------------------------------------------------


 

“Transaction Request” means a request via email from Seller to Buyer notifying
Buyer that Seller wishes to enter into a Transaction hereunder that indicates
that it is a Transaction Request under this Agreement.

 

“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Seller for underwriting and acquiring Mortgage Loans, which are set forth in the
written policies and procedures of the Seller, a copy of which have been
provided to Buyer and such other guidelines as are identified to and approved in
writing by Buyer.

 

“Unencumbered Mortgage Servicing Rights” means any mortgage servicing rights
that are not Encumbered Mortgage Servicing Rights.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA High LTV Loan” means a VA Loan with an LTV of 98% or higher but not to
exceed 115%.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vender loan sold by the VA.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4.c hereof.

 

“Wet-Ink Delivery Date” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the
(a) Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof.

 

16

--------------------------------------------------------------------------------


 

3.                                      Program; Initiation of Transactions

 

a.                                            From time to time, in the sole
discretion of Buyer, Buyer may purchase from Seller certain Mortgage Loans that
have been either originated by Seller or purchased by Seller from other
originators.  This Agreement is not a commitment by Buyer to enter into
Transactions with Seller but rather sets forth the procedures to be used in
connection with periodic requests for Buyer to enter into Transactions with
Seller.  Seller hereby acknowledges that Buyer is under no obligation to agree
to enter into, or to enter into, any Transaction pursuant to this Agreement. 
All Purchased Mortgage Loans shall exceed or meet the Underwriting Guidelines,
and shall be serviced by Seller or Servicer, as applicable.  The aggregate
Purchase Price of Purchased Mortgage Loans subject to outstanding Transactions
shall not exceed the Maximum Aggregate Purchase Price.

 

b.                                            Seller shall request that Buyer
enter into a Transaction by delivering (i) to Buyer, a Transaction Request
(A) one (1) Business Day prior to the proposed Purchase Date for Mortgage Loans
that are not Wet-Ink Mortgage Loans or (B) by 3:30 p.m. (New York City time) on
the proposed Purchase Date for Wet-Ink Mortgage Loans and (ii) to Buyer and
Custodian a Mortgage Loan Schedule, in accordance with the Custodial Agreement.
In the event the Mortgage Loan Schedule provided by Seller contains erroneous
computer data, is not formatted properly or the computer fields are otherwise
improperly aligned, Buyer shall provide written or electronic notice to Seller
describing such error and Seller shall correct the computer data, reformat or
properly align the computer fields itself and resubmit the Mortgage Loan
Schedule as required herein.

 

c.                                             With respect to each Exception
Mortgage Loan, upon receipt of the Transaction Request, Buyer shall, consistent
with this Agreement, specify the terms for such proposed Transaction, including
the Purchase Price, the Pricing Rate, the Asset Value and the Repurchase Date in
respect of such Transaction.  The terms thereof shall be set forth in the
Purchase Confirmation to be delivered to Seller on or prior to the Purchase
Date.

 

d.                                            With respect to each Exception
Mortgage Loan, the Purchase Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Purchase Confirmation relates, and
Seller’s acceptance of the related proceeds shall constitute Seller’s agreement
to the terms of such Purchase Confirmation.  It is the intention of the parties
that, with respect to each Exception Mortgage Loan, each Purchase Confirmation
shall not be separate from this Agreement but shall be made a part of this
Agreement.  In the event of any conflict between this Agreement and, with
respect to each Exception Mortgage Loan, a Purchase Confirmation, the terms of
the Purchase Confirmation shall control with respect to the related Transaction.

 

e.                                             Upon the satisfaction of the
applicable conditions precedent set forth in Section 10 hereof, all of Seller’s
interest in the Repurchase Assets shall pass to Buyer on the Purchase Date,
against the transfer of the Purchase Price to Seller.  Upon transfer of the
Mortgage Loans to Buyer as set forth in this Section and until termination of
any

 

17

--------------------------------------------------------------------------------


 

related Transactions as set forth in Sections 4 or 16 of this Agreement,
ownership of each Mortgage Loan, including each document in the related Mortgage
File and Records, is vested in Buyer; provided that, prior to the recordation by
the Custodian as provided for in the Custodial Agreement record title in the
name of Seller to each Mortgage shall be retained by Seller in trust, for the
benefit of Buyer, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Mortgage Loans.

 

f.                                              With respect to each Wet-Ink
Mortgage Loan, by no later than the Wet-Ink Delivery Date, Seller shall cause
the related Settlement Agent to deliver to the Custodian the remaining documents
in the Mortgage File, as more particularly set forth in the Custodial Agreement.

 

4.                                      Repurchase

 

a.                                            Seller shall repurchase the
related Purchased Mortgage Loans from Buyer on each related Repurchase Date.  In
addition, Seller may repurchase Purchased Mortgage Loans without penalty or
premium on any date.  If Seller intends to make such a repurchase, Seller shall
give one (1) Business Day’s prior written notice to Buyer, designating the
Purchased Mortgage Loans to be repurchased.  Such obligation to repurchase
exists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Mortgage Loan (but liquidation or foreclosure
proceeds received by Buyer shall be applied to reduce the Repurchase Price for
such Purchased Mortgage Loan on each Price Differential Payment Date except as
otherwise provided herein).  Seller is obligated to repurchase and take physical
possession of the Purchased Mortgage Loans from Buyer or its designee (including
the Custodian) at Seller’s expense on the related Repurchase Date.

 

b.                                            Provided that no Default shall
have occurred and is continuing, and Buyer has received the related Repurchase
Price upon repurchase of the Purchased Mortgage Loans, Buyer hereby releases its
ownership interest hereunder in the Purchased Mortgage Loans (including, the
Repurchase Assets related thereto).  The Purchased Mortgage Loans (including the
Repurchase Assets related thereto) shall be delivered to Seller free and clear
of any lien, encumbrance or claim. With respect to payments in full by the
related Mortgagor of a Purchased Mortgage Loan, Seller agrees to promptly remit
but in no event later than two (2) Business Days (or cause to be remitted) to
Buyer the Repurchase Price with respect to such Purchased Mortgage Loan.  Buyer
agrees to release its ownership interest in Purchased Mortgage Loans which have
been prepaid in full after receipt of evidence of compliance with the
immediately preceding sentence.

 

c.                                             In the event that at any time any
Purchased Mortgage Loan violates the applicable sublimit set forth in the
definition of Asset Value, Buyer may, in its sole discretion but with prior
written notice to Seller, redesignate such Mortgage Loan as an Exception
Mortgage Loan.  If Buyer does not redesignate such Mortgage Loan as an Exception
Mortgage Loan, and if Seller fails to notify Buyer within five (5) Business Days
following notice of such violation that Seller does not want to receive a bid
for such Mortgage Loan as described below, Buyer or an Affiliate of Buyer may
offer to terminate Seller’s right and obligation to repurchase such Mortgage
Loan by paying Seller a price to

 

18

--------------------------------------------------------------------------------


 

be set by Buyer in its sole discretion (a “Bid”).  Seller, within five
(5) Business Days after receipt of Buyer’s bid (the “Violation Deadline”) may,
in its sole discretion, either (i) accept Buyer’s bid, terminating Seller’s
right and obligation to repurchase such Mortgage Loan under this Agreement or
(ii) immediately repurchase the Mortgage Loan at the Repurchase Price in
accordance with this Section 4.  Any amount paid by Buyer or its Affiliate to
terminate Seller’s right and obligation to repurchase a Purchased Mortgage Loan
if a Bid is accepted pursuant to this Section shall be applied by Buyer toward
the outstanding Repurchase Price for the applicable Transaction.

 

5.                                      Price Differential.

 

a.                                            On each Business Day that a
Transaction is outstanding, the Pricing Rate shall be reset and, unless
otherwise agreed, the accrued and unpaid Price Differential shall be settled in
cash on each related Price Differential Payment Date.  Two Business Days prior
to the Price Differential Payment Date, Buyer shall give Seller written or
electronic notice of the amount of the Price Differential due on such Price
Differential Payment Date.  On the Price Differential Payment Date, Seller shall
pay to Buyer the Price Differential for such Price Differential Payment Date
(along with any other amounts to be paid pursuant to Sections 7 hereof and
Section 3 of the Pricing Side Letter), by wire transfer in immediately available
funds.

 

b.                                            If Seller fails to pay all or part
of the Price Differential by 3:00 p.m. (New York City time) on the related Price
Differential Payment Date, with respect to any Purchased Mortgage Loan, Seller
shall be obligated to pay to Buyer (in addition to, and together with, the
amount of such Price Differential) interest on the unpaid Repurchase Price at a
rate per annum equal to the Post Default Rate until the Price Differential is
received in full by Buyer.

 

c.                                             Seller may remit to Buyer funds
in an amount up to the outstanding Purchase Price of the Purchased Mortgage
Loans, to be held as unsegregated cash margin and collateral for all Obligations
under this Agreement (such amount, to the extent not applied to Obligations
under this Agreement, the “Buydown Amount”).  The Buydown Amount shall be used
by Buyer in order to calculate the aggregate Price Differential, which will
accrue on the aggregate Purchase Price then outstanding minus the Buydown
Amount, applied to Transactions involving the lowest Pricing Rate.  The Seller
shall be entitled to request a drawdown of the Buydown Amount or remit
additional funds to be added to the Buydown Amount no more than one time per
week.  Without limiting the generality of the foregoing, in the event that a
Margin Call or an Event of Default has occurred and is continuing, the Buyer
shall be entitled to use any or all of the Buydown Amount to cure such
circumstance or otherwise exercise remedies available to the Buyer without prior
notice to, or consent from, the Seller.  Within two (2) Business Days’ after
receipt of written request from Seller, and provided no Margin Call is
outstanding and no Event of Default has occurred and is continuing, Buyer shall
remit any portion of such Buydown Amount back to Seller.

 

19

--------------------------------------------------------------------------------


 

6.                                      Margin Maintenance

 

a.                                            If at any time the outstanding
Purchase Price of any Purchased Mortgage Loan subject to a Transaction is
greater than the Asset Value of such Purchased Mortgage Loan subject to a
Transaction (a “Margin Deficit”), then Buyer may by notice to Seller require
Seller to transfer to Buyer cash in an amount at least equal to the Margin
Deficit (such requirement, a “Margin Call”).

 

b.                                            Notice delivered pursuant to
Section 6.a above may be given by any written or electronic means.  Any notice
given before 1:00 p.m. (New York City time) on a Business Day shall be met, and
the related Margin Call satisfied, no later than 5:00 p.m. (New York City time)
on such Business Day; notice given after 1:00 p.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
1:00 p.m. (New York City time) on the following Business Day (the foregoing time
requirements for satisfaction of a Margin Call are referred to as the “Margin
Deadlines”).  The failure of Buyer, on any one or more occasions, to exercise
its rights hereunder, shall not change or alter the terms and conditions to
which this Agreement is subject or limit the right of Buyer to do so at a later
date.  Seller and Buyer each agree that a failure or delay by Buyer to exercise
its rights hereunder shall not limit or waive Buyer’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.

 

c.                                             In the event that a Margin
Deficit exists with respect to any Purchased Mortgage Loan, Buyer may retain any
funds received by it to which the Seller would otherwise be entitled hereunder,
which funds (i) shall be held by Buyer against the related Margin Deficit and
(ii) may be applied by Buyer against the Repurchase Price of any Purchased
Mortgage Loan for which the related Margin Deficit remains otherwise
unsatisfied.  Notwithstanding the foregoing, the Buyer retains the right, in its
sole discretion, to make a Margin Call in accordance with the provisions of this
Section 6.

 

7.                                      Income Payments

 

a.                                            If Income is paid in respect of
any Purchased Mortgage Loan during the term of a Transaction, such Income shall
be the property of Buyer.  Upon the occurrence and continuance of an Event of
Default, Seller shall and shall cause Servicer to deposit all Income to the
account set forth in Section 9, upon receipt thereof, in accordance with
Section 12.c hereof.

 

b.                                            Provided no Event of Default has
occurred and is continuing, on each Price Differential Payment Date, Seller
shall remit to Buyer an amount equal to the Price Differential out of the
interest portion of the Income paid in respect to the Purchased Mortgage Loans
for the preceding month in accordance with Section 5 of this Agreement.

 

c.                                             Notwithstanding any provision to
the contrary in this Section 7, promptly but in no event later than two
(2) Business Days after receipt by Seller of any prepayment of principal in
full, with respect to a Purchased Mortgage Loan, Seller shall remit such amount
to Buyer and Buyer shall immediately apply any such amount received by Buyer to
reduce the amount of the Repurchase Price due upon termination of the related
Transaction.

 

20

--------------------------------------------------------------------------------


 

8.                                      Security Interest

 

a.                                            On each Purchase Date, Seller
hereby sells, assigns and conveys all rights and interests in the Purchased
Mortgage Loans identified on the related Mortgage Loan Schedule and the
Repurchase Assets.  Although the parties intend that all Transactions hereunder
be sales and purchases and not loans, in the event any such Transactions are
deemed to be loans, and in any event, Seller hereby pledges to Buyer as security
for the performance by Seller of its Obligations and hereby grants, assigns and
pledges to Buyer a perfected security interest in all of Seller’s right, title
and interest in and to the Purchased Mortgage Loans, any Agency Security or
right to receive such Agency Security when issued to the extent backed by any of
the Purchased Mortgage Loans, the Records, and all related Servicing Rights, the
Program Agreements (to the extent such Program Agreements and Seller’s right
thereunder relate to the Purchased Mortgage Loans), any related Take-out
Commitments, any Property relating to the Purchased Mortgage Loans, all
insurance policies and insurance proceeds relating to any Purchased Mortgage
Loan or the related Mortgaged Property, including, but not limited to, any
payments or proceeds under any related primary insurance, hazard insurance and
FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements (if
any), Income, the Buydown Amount and any account to which such amount is
deposited, Interest Rate Protection Agreements, accounts (including any interest
of Seller in escrow accounts) and any other contract rights, instruments,
accounts, payments, rights to payment (including payments of interest or finance
charges), general intangibles and other assets relating to the Purchased
Mortgage Loans (including, without limitation, any other accounts) or any
interest in the Purchased Mortgage Loans, and any proceeds (including the
related securitization proceeds) and distributions with respect to any of the
foregoing and any other property, rights, title or interests as are specified on
a Transaction Request and/or Trust Receipt, in all instances, whether now owned
or hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”).

 

b.                                            The Seller and Guarantors each
acknowledge that Seller has no rights to service the Purchased Mortgage Loans
but only has rights as a party to the current Servicing Agreement.  Without
limiting the generality of the foregoing and in the event that the Seller is
deemed to retain any residual Servicing Rights, and for the avoidance of doubt,
Seller grants, assigns and pledges to Buyer a security interest in the Servicing
Rights and proceeds related thereto and in all instances, whether now owned or
hereafter acquired, now existing or hereafter created.  The foregoing provision
is intended to constitute a security agreement or other arrangement or other
credit enhancement related to this Agreement and  Transactions hereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

c.                                             Seller agrees to execute, deliver
and/or file such documents and perform such acts as may be reasonably necessary
to fully perfect Buyer’s security interest created hereby.  Furthermore, the
Seller hereby authorizes the Buyer to file financing statements relating to the
Repurchase Assets, as the Buyer, at its option, may deem appropriate.  The
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 8.

 

21

--------------------------------------------------------------------------------


 

9.                                      Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 30872061, for the account of CSFB
Buyer/Excel-Inbound Account, Citibank, ABA No. 021 000 089 or such other account
as Buyer shall specify to Seller in writing.  Seller acknowledges that it has no
rights of withdrawal from the foregoing account.  All Purchased Mortgage Loans
transferred by one party hereto to the other party shall be in the case of a
purchase by Buyer in suitable form for transfer or shall be accompanied by duly
executed instruments of transfer or assignment in blank and such other
documentation as Buyer may reasonably request.  All Purchased Mortgage Loans
shall be evidenced by a Trust Receipt.  Any Repurchase Price received by Buyer
after 4:00 p.m. (New York City time) shall be deemed received on the next
succeeding Business Day.

 

10.                               Conditions Precedent

 

a.                                            Initial Transaction.  As
conditions precedent to the initial Transaction, Buyer shall have received on or
before the day of such initial Transaction the following, in form and substance
satisfactory to Buyer and duly executed by Seller, Guarantors and each other
party thereto:

 

(1)                                 Program Agreements.  The Program Agreements
duly executed and delivered by the parties thereto and being in full force and
effect, free of any modification, breach or waiver.

 

(2)                                 Security Interest.  Evidence that all other
actions necessary or, in the opinion of Buyer, desirable to perfect and protect
Buyer’s interest in the Purchased Mortgage Loans and other Repurchase Assets
have been taken, including, without limitation, duly authorized and filed
Uniform Commercial Code financing statements on Form UCC-1.

 

(3)                                 Organizational Documents.  A certificate of
the corporate secretary of each of Seller and each Guarantor substantially in
the form of Exhibit F hereto, attaching certified copies of Seller’s and
Guarantors’ certificate of incorporation, bylaws and corporate resolutions
approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

 

(4)                                 Good Standing Certificate.  A certified copy
of a good standing certificate from the jurisdiction of organization of Seller
and Guarantors, dated as of no earlier than the date ten (10) Business Days
prior to the Purchase Date with respect to the initial Transaction hereunder.

 

22

--------------------------------------------------------------------------------


 

(5)                                 Incumbency Certificate.  An incumbency
certificate of the corporate secretary of each of Seller and each Guarantor,
certifying the names, true signatures and titles of the representatives duly
authorized to request transactions hereunder and to execute the Program
Agreements.

 

(6)                                 Opinion of Counsel.  An opinion of Seller’s
and Guarantors’ counsel, in form and substance substantially as set forth in
Exhibit E attached hereto.

 

(7)                                 Underwriting Guidelines.  A true and correct
copy of the Underwriting Guidelines certified by an officer of the Seller.

 

(8)                                 Fees.  Payment of any fees due to Buyer
hereunder.

 

(9)                                 Insurance.  Evidence that Seller has added
Buyer as an additional loss payee under the Seller’s Fidelity Insurance.

 

b.                                            All Transactions.  The obligation
of Buyer to enter into each Transaction pursuant to this Agreement is subject to
the following conditions precedent:

 

(1)                                 Due Diligence Review.  Without limiting the
generality of Section 34 hereof, Buyer shall have completed, to its
satisfaction, its due diligence review of the related Mortgage Loans and Seller,
Guarantors and the Servicer.

 

(2)                                 Required Documents.

 

(a)                                 With respect to each Purchased Mortgage Loan
which is not a Wet-Ink Mortgage Loan, the Mortgage File has been delivered to
the Custodian in accordance with the Custodial Agreement.

 

(b)                                 With respect to each Wet-Ink Mortgage Loan,
the Wet-Ink Documents have been delivered to Buyer or Custodian, as the case may
be, in accordance with the Custodial Agreement.

 

(3)                                 Transaction Documents.  Buyer or its
designee shall have received on or before the day of such Transaction (unless
otherwise specified in this Agreement) the following, in form and substance
satisfactory to Buyer and (if applicable) duly executed:

 

(a)                                 A Transaction Request and Mortgage Loan
Schedule delivered by Seller pursuant to Section 3.b or 3.c hereof and a
Purchase Confirmation with respect to an Exception Mortgage Loan.

 

(b)                                 The Request for Certification and the
related Mortgage Loan Schedule delivered by Seller, and the Trust Receipt and
Custodial Mortgage Loan Schedule delivered by Custodian.

 

(c)                                  Such certificates, opinions of counsel or
other documents as Buyer may reasonably request.

 

23

--------------------------------------------------------------------------------


 

(4)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing.

 

(5)                                 Requirements of Law.  Buyer shall not have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Buyer has made it unlawful, and no Governmental Authority shall have asserted
that it is unlawful, for Buyer to enter into Transactions with a Pricing Rate
based on CSCOF.

 

(6)                                 Representations and Warranties.  Both
immediately prior to the related Transaction and also after giving effect
thereto and to the intended use thereof, the representations and warranties made
by Seller in each Program Agreement shall be true, correct and complete on and
as of such Purchase Date in all material respects with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(7)                                 Electronic Tracking Agreement.  To the
extent Seller is selling Mortgage Loans which are registered on the MERS®
System, an Electronic Tracking Agreement entered into, duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

(8)                                 Material Adverse Change.  None of the
following shall have occurred and/or be continuing:

 

(a)                                 Credit Suisse AG, New York Branch’s
corporate bond rating as calculated by S&P or Moody’s has been lowered or
downgraded to a rating below investment grade by S&P or Moody’s;

 

(b)                                 an event or events shall have occurred in
the good faith determination of Buyer resulting in the effective absence of a
“repo market” or comparable “lending market” for financing debt obligations
secured by mortgage loans or securities or an event or events shall have
occurred resulting in Buyer not being able to finance Purchased Mortgage Loans
through the “repo market” or “lending market” with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events; or

 

(c)                                  an event or events shall have occurred
resulting in the effective absence of a “securities market” for securities
backed by mortgage loans or an event or events shall have occurred resulting in
Buyer not being able to sell securities backed by mortgage loans at prices which
would have been reasonable prior to such event or events; or

 

(d)                                 there shall have occurred a material adverse
change in the financial condition of Buyer which affects (or can reasonably be
expected to affect) materially and adversely the ability of Buyer to fund its
obligations under this Agreement.

 

24

--------------------------------------------------------------------------------


 

11.                               Program; Costs

 

a.                                            Seller shall reimburse Buyer for
any of Buyer’s reasonable out-of-pocket costs, including due diligence review
costs and reasonable attorney’s fees, incurred by Buyer in determining the
acceptability to Buyer of any Mortgage Loans.  Seller shall also pay, or
reimburse Buyer if Buyer shall pay, any termination fee, which may be due any
Servicer.  Seller shall pay the reasonable fees and expenses of Buyer’s counsel
in connection with the Program Agreements.  Legal fees for any subsequent
amendments to this Agreement or related documents shall be borne by Seller. 
Seller shall pay ongoing custodial fees and expenses as set forth in the
Custodial Agreement, and any other ongoing fees and expenses in accordance with
the terms of the Program Agreements.

 

b.                                            If Buyer determines that, due to
the introduction of, any change in, or the compliance by Buyer with (i) any
eurocurrency reserve requirement or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
an increase in the cost to Buyer in engaging in the present or any future
Transactions, then Seller agrees to pay to Buyer, from time to time, upon demand
by Buyer (with a copy to Custodian) the actual cost of additional amounts as
specified by Buyer to compensate Buyer for such increased costs.

 

c.                                             With respect to any Transaction,
Buyer may conclusively rely upon, and shall incur no liability to Seller in
acting upon, any request or other communication that Buyer reasonably believes
to have been given or made by a person authorized to enter into a Transaction on
Seller’s behalf, whether or not such person is listed on the certificate
delivered pursuant to Section 10.a(5) hereof.

 

d.                                            Notwithstanding the assignment of
the Program Agreements with respect to each Purchased Mortgage Loan to Buyer,
Seller agrees and covenants with Buyer to enforce diligently Seller’s rights and
remedies set forth in the Program Agreements.

 

e.                                             Any payments made by Seller or
any Guarantor to Buyer shall be free and clear of, and without deduction or
withholding for, any taxes; provided, however, that if such payer shall be
required by law to deduct or withhold any taxes from any sums payable to Buyer,
then such payer shall (A) make such deductions or withholdings and pay such
amounts to the relevant authority in accordance with applicable law, (B) pay to
Buyer the sum that would have been payable had such deduction or withholding not
been made, and (C) at the time Price Differential is paid, pay to Buyer all
additional amounts as specified by Buyer to preserve the after-tax yield Buyer
would have received if such tax had not been imposed, and otherwise indemnify
Buyer for any such taxes imposed.

 

12.                               Servicing

 

a.                                            Seller, on Buyer’s behalf, shall
contract with Servicer to, or if Seller is the Servicer, Seller shall, service
the Mortgage Loans consistent with the degree of skill and care that Seller
customarily requires with respect to similar Mortgage Loans owned or managed by
it and in accordance with Accepted Servicing Practices.  The Seller and

 

25

--------------------------------------------------------------------------------


 

Servicer shall (i) comply with all applicable Federal, State and local laws and
regulations, (ii) maintain all state and federal licenses necessary for it to
perform its servicing responsibilities hereunder and (iii) not impair the rights
of Buyer in any Mortgage Loans or any payment thereunder.  Buyer may terminate
the servicing of any Mortgage Loan with the then existing Servicer in accordance
with Section 12.e hereof.

 

b.                                            Seller shall and shall cause the
Servicer to hold or cause to be held all escrow funds collected by Seller and
Servicer with respect to any Purchased Mortgage Loans in trust accounts and
shall apply the same for the purposes for which such funds were collected.

 

c.                                             Seller shall and shall cause the
Servicer to deposit all collections received by Servicer on the Purchased
Mortgage Loans in the account set forth in Section 9 upon the occurrence and
during the continuance of an Event of Default.

 

d.                                            In the event there is a third
party Servicer and upon Buyer’s request, Seller shall provide promptly to Buyer
a Servicer Notice addressed to and agreed to by the Servicer of the related
Purchased Mortgage Loans, advising such Servicer of such matters as Buyer may
reasonably request, including, without limitation, recognition by the Servicer
of Buyer’s interest in such Purchased Mortgage Loans and the Servicer’s
agreement that upon receipt of notice of an Event of Default from Buyer, it will
follow the instructions of Buyer with respect to the Purchased Mortgage Loans
and any related Income with respect thereto.

 

e.                                             Upon written notice, Buyer shall
have the right to immediately terminate the Servicer’s right to service the
Purchased Mortgage Loans without payment of any penalty or termination fee. 
Seller and the Servicer shall cooperate in transferring the servicing of the
Purchased Mortgage Loans to a successor servicer appointed by Buyer in its sole
discretion.

 

f.                                              If Seller should discover that,
for any reason whatsoever, Seller or any entity responsible to Seller for
managing or servicing any such Purchased Mortgage Loan has failed to perform
fully Seller’s obligations under the Program Agreements or any of the
obligations of such entities with respect to the Purchased Mortgage Loans,
Seller shall promptly notify Buyer.

 

g.                                             For the avoidance of doubt, the
Seller retains no economic rights to the servicing of the Purchased Mortgage
Loans other than the Seller’s rights under the Servicing Agreement; provided
that the Seller shall and shall cause the Servicer to continue to service the
Purchased Mortgage Loans hereunder as part of its Obligations hereunder.  As
such, the Seller expressly acknowledges that the Purchased Mortgage Loans are
sold to Buyer on a “servicing released” basis.

 

13.                               Representations and Warranties

 

a.                                           Each of Seller and Guarantors
represents and warrants to Buyer as of the date hereof and as of each Purchase
Date for any Transaction that:

 

26

--------------------------------------------------------------------------------


 

(1)                                 Seller and Guarantors Existence.  Seller has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of California.  IRES has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland.  Impac has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland.

 

(2)                                 Licenses.  Each of Seller and Guarantors is
duly licensed or is otherwise qualified in each jurisdiction in which it
transacts business for the business which it conducts and is not in default of
any applicable federal, state or local laws, rules and regulations unless, in
either instance, the failure to take such action is not reasonably likely
(either individually or in the aggregate) to cause a Material Adverse Effect and
is not in default of such state’s applicable laws, rules and regulations.  Each
of Seller and Guarantors has the requisite power and authority and legal right
to originate and purchase Mortgage Loans (as applicable) and to own, sell and
grant a lien on all of its right, title and interest in and to the Mortgage
Loans, and to execute and deliver, engage in the transactions contemplated by,
and perform and observe the terms and conditions of, each Program Agreement and
any Transaction Request.  Seller is an FHA Approved Mortgagee and VA Approved
Lender.

 

(3)                                 Power.  Each of Seller and Guarantors has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect.

 

(4)                                 Due Authorization.  Each of Seller and
Guarantors has all necessary corporate or other power, authority and legal right
to execute, deliver and perform its obligations under each of the Program
Agreements, as applicable.  Each Program Agreement has been (or, in the case of
Program Agreements not yet executed, will be) duly authorized, executed and
delivered by Seller and Guarantors, all requisite or other corporate action
having been taken, and each is valid, binding and enforceable against Seller and
Guarantors in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

(5)                                 Financial Statements.  The Seller has
heretofore furnished to Buyer a copy of (a) its consolidated balance sheet and
the consolidated balance sheets of its consolidated Subsidiaries for the fiscal
year of the Seller ended December 31, 2011 and the related consolidated
statements of income and retained earnings and of cash flows for the Seller and
its consolidated Subsidiaries for such fiscal year, setting forth in each case
in comparative form the figures for the previous year, with the opinion thereon
of Squar, Milner, Peterson, Miranda & Williamson, LLP and (b) its consolidated
balance sheet and the consolidated balance sheets of its consolidated
Subsidiaries for the quarterly fiscal periods of the Seller ended March 31, 2012
and June 30, 2012 and the related consolidated statements of income and retained
earnings and of cash flows for the Seller and its consolidated Subsidiaries for
such quarterly fiscal periods, setting forth in each

 

27

--------------------------------------------------------------------------------


 

case in comparative form the figures for the previous year.  All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Seller and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year-end adjustments and
cash flow statements) applied on a consistent basis.  Since December 31, 2012,
there has been no material adverse change in the consolidated business,
operations or financial condition of the Seller and its consolidated
Subsidiaries taken as a whole from that set forth in said financial statements
nor is Seller aware of any state of facts which (with notice or the lapse of
time) would or could result in any such material adverse change.  The Seller
has, on the date of the statements delivered pursuant to this Section (the
“Statement Date”) no liabilities, direct or indirect, fixed or contingent,
matured or unmatured, known or unknown, or liabilities for taxes, long-term
leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of Seller except as heretofore disclosed to Buyer in
writing. Since December 31, 2012, there has been no material adverse change in
the financial condition of each Guarantor from that set forth in said financial
statements nor is any Guarantor aware of any state of facts which (with notice
or the lapse of time) would or could result in any such material adverse change.

 

(6)                                 Event of Default.  There exists no Event of
Default under Section 15.b hereof, which default gives rise to a right to
accelerate Indebtedness as referenced in Section 15.b hereof, under any
mortgage, borrowing agreement or other instrument or agreement pertaining to
indebtedness for borrowed money or to the repurchase of mortgage loans or
securities.

 

(7)                                 Solvency.  Each of Seller and Guarantors is
solvent and will not be rendered insolvent by any Transaction and, after giving
effect to such Transaction, will not be left with an unreasonably small amount
of capital with which to engage in its business.  Neither Seller nor Guarantors
intends to incur, nor does it believe that it has incurred, debts beyond its
ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its assets.  The amount of
consideration being received by Seller upon the sale of the Purchased Mortgage
Loans to Buyer constitutes reasonably equivalent value and fair consideration
for such Purchased Mortgage Loans.  Seller is not transferring any Purchased
Mortgage Loans with any intent to hinder, delay or defraud any of its creditors.

 

(8)                                 No Conflicts.  The execution, delivery and
performance by Seller and each Guarantor of each Program Agreement do not
conflict with any term or provision of the formation documents or by-laws of
Seller or Guarantors or any law, rule, regulation, order, judgment, writ,
injunction or decree applicable to Seller or either Guarantor of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Seller or any Guarantor, which conflict would have a Material Adverse
Effect and will not result in any violation of any such mortgage, instrument,
agreement or obligation to which Seller or any Guarantor is a party.

 

28

--------------------------------------------------------------------------------


 

(9)                                 True and Complete Disclosure.  All
information, reports, exhibits, schedules, financial statements or certificates
of Seller or Guarantors, or any of their officers furnished or to be furnished
to Buyer in connection with the initial or any ongoing due diligence of Seller
or Guarantors, or any officer thereof, negotiation, preparation, or delivery of
the Program Agreements are true and complete and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading.  All financial
statements have been prepared in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year-end adjustments and
cash flow statements).

 

(10)                          Approvals.  No consent, approval, authorization or
order of, registration or filing with, or notice to any governmental authority
or court is required under applicable law in connection with the execution,
delivery and performance by Seller or any Guarantor of each Program Agreement.

 

(11)                          Litigation.  There is no action, proceeding or
investigation pending with respect to which the Seller or either Guarantor has
received service of process or, to the best of Seller’s or either Guarantor’s
knowledge threatened against it before any court, administrative agency or other
tribunal (A) asserting the invalidity of any Program Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated any Program
Agreement, (C) making a claim individually in an amount greater than $1,000,000
or in an aggregate amount greater than $3,000,000, (D) which requires filing
with the Securities and Exchange Commission in accordance with the 1934 Act or
any rules thereunder or (E) which might materially and adversely affect the
validity of the Mortgage Loans or the performance by it of its obligations
under, or the validity or enforceability of any Program Agreement.

 

(12)                          Material Adverse Change.  There has been no
material adverse change in the business, operations, financial condition,
properties or prospects of Seller, Guarantors or their Affiliates that are a
party to a Program Agreement since the date set forth in the most recent
financial statements supplied to Buyer as determined by Buyer in its sole
discretion.

 

(13)                          Ownership.  Upon payment of the Purchase Price and
the filing of the financing statement and delivery of the Mortgage Files to the
Custodian and the Custodian’s receipt of the related Request for Certification,
Buyer shall become the sole owner of the Purchased Mortgage Loans and related
Repurchase Assets, free and clear of all liens and encumbrances other than
Seller’s right to repurchase hereunder.

 

(14)                          Underwriting Guidelines.  The Underwriting
Guidelines provided to Buyer are the true and correct Underwriting Guidelines of
the Seller.

 

29

--------------------------------------------------------------------------------


 

(15)                          Taxes.  Seller, Guarantors and their Subsidiaries
have timely filed all tax returns that are required to be filed by them and have
paid all taxes, except for any such taxes as are being appropriately contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves have been provided.  The charges, accruals and
reserves on the books of Seller, Guarantors and their Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of Seller or
Guarantors, as applicable, adequate.

 

(16)                          Investment Company.  Neither Seller, Guarantors
nor any of their Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

(17)                          Chief Executive Office; Jurisdiction of
Organization.  On the Effective Date, Seller’s chief executive office, is, and
has been, located at 19500 Jamboree Road, Irvine, CA 92612.  On the Effective
Date, Seller’s jurisdiction of organization is California.  Seller shall provide
Buyer with thirty days advance notice of any change in Seller’s principal office
or place of business or jurisdiction.  Seller has no trade name.  During the
preceding five years, Seller has not been known by or done business under any
other name, corporate or fictitious, and has not filed or had filed against it
any bankruptcy receivership or similar petitions nor has it made any assignments
for the benefit of creditors.

 

(18)                          Location of Books and Records.  The location where
Seller keeps its books and records, including all computer tapes and records
relating to the Purchased Mortgage Loans and the related Repurchase Assets is
its chief executive office.

 

(19)                          Adjusted Tangible Net Worth.  On the Effective
Date, Seller’s Adjusted Tangible Net Worth is not less than the amount set forth
in Section 2.1 of the Pricing Side Letter.

 

(20)                          ERISA.  Each Plan to which Seller, Guarantors or
their Subsidiaries make direct contributions, and, to the knowledge of Seller,
each other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

 

(21)                          Adverse Selection.  Seller has not selected the
Purchased Mortgage Loans in a manner so as to adversely affect Buyer’s
interests.

 

(22)                          Agreements.  Neither Seller nor any Subsidiary of
Seller is a party to any agreement, instrument, or indenture or subject to any
restriction materially and adversely affecting its business, operations, assets
or financial condition, except as disclosed in the financial statements
described in Section 13.a(5) hereof.  Neither Seller nor any Subsidiary of
Seller is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument, or
indenture which default could have a material adverse effect on the business,
operations, properties, or financial condition of Seller as a whole.

 

30

--------------------------------------------------------------------------------


 

(23)                          Other Indebtedness.  All Indebtedness (other than
Indebtedness evidenced by this Agreement) of Seller existing on the date hereof
is listed on Exhibit H hereto (the “Existing Indebtedness”).

 

(24)                          Agency Approvals.  With respect to each Agency
Security and to the extent necessary, Seller is an FHA Approved Mortgagee, a VA
Approved Lender and a GNMA Approved Lender. Seller is also approved by Fannie
Mae as an approved lender and, to the extent previously approved, Freddie Mac as
an approved seller/servicer, and, to the extent necessary, approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act.  In each such case, Seller is in good standing, with
no event having occurred or Seller having any reason whatsoever to believe or
suspect will occur prior to the issuance of the Agency Security or the
consummation of the Take-out Commitment, as the case may be, including, without
limitation, a change in insurance coverage which would either make Seller unable
to comply with the eligibility requirements for maintaining all such applicable
approvals or require notification to the relevant Agency or to the Department of
Housing and Urban Development, FHA or VA.  Should Seller for any reason cease to
possess all such applicable approvals, or should notification to the relevant
Agency or to the Department of Housing and Urban Development, FHA or VA be
required, Seller shall so notify Buyer immediately in writing.

 

(25)                          No Reliance.  Seller and each Guarantor has made
its own independent decisions to enter into the Program Agreements and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary. 
Neither Seller nor any Guarantor is relying upon any advice from Buyer as to any
aspect of the Transactions, including without limitation, the legal, accounting
or tax treatment of such Transactions.

 

(26)                          Plan Assets.  Neither Seller nor Guarantors are an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code, and the Purchased Mortgage Loans
are not “plan assets” within the meaning of 29 CFR §2510.3 101 as amended by
Section 3(42) of ERISA, in the Seller’s hands, and transactions by or with
Seller or Guarantors are not subject to any state or local statute regulating
investments or fiduciary obligations with respect to governmental plans within
the meaning of Section 3(32) of ERISA.

 

(27)                          No Prohibited Persons.  Neither the Seller nor the
Guarantors nor any of their Affiliates, officers, directors, partners or
members, is an entity or person (or to the Seller’s or Guarantors’ knowledge,
owned or controlled by an entity or person): (i) that is listed in the Annex to,
or is otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (i) through (iv) above are
herein referred to as a “Prohibited Person”).

 

31

--------------------------------------------------------------------------------


 

(28)                          Servicing.  Seller (if Seller is Servicer) or
Servicer has adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as may from time to time constitute Mortgage Loans and in accordance
with Accepted Servicing Practices.

 

b.                                            With respect to every Purchased
Mortgage Loan, Seller and each Guarantor jointly and severally represents and
warrants to Buyer as of the applicable Purchase Date for any Transaction and
each date thereafter that each representation and warranty set forth on
Schedule 1 is true and correct.

 

c.                                             The representations and
warranties set forth in this Agreement shall survive transfer of the Purchased
Mortgage Loans to Buyer and shall continue for so long as the Purchased Mortgage
Loans are subject to this Agreement.  Upon discovery by Seller, Servicer or
Buyer of any breach of any of the representations or warranties set forth in
this Agreement, the party discovering such breach shall promptly give notice of
such discovery to the others.  Buyer has the right to require Seller to
repurchase within 1 Business Day after receipt of notice from Buyer any
Purchased Mortgage Loan for which a breach of one or more of the representations
and warranties referenced in Section 13.b exists and which breach has a material
adverse effect on the value of such Mortgage Loan or the interests of Buyer.

 

14.                               Covenants

 

Seller and each Guarantor covenants with Buyer that, during the term of this
facility:

 

a.                                            Litigation.  Seller and each
Guarantor, as applicable, will promptly (to the extent not previously notified
by Seller or either Guarantor), and in any event within ten (10) days after
service of process on any of the following, give to Buyer notice of all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting Seller, Guarantors or any of their
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually in an amount greater than $1,000,000 or in an aggregate amount
greater than $3,000,000 or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect.  Seller and each Guarantor, as applicable, will promptly provide notice
of any judgment, which with the passage of time, could cause an Event of Default
hereunder.

 

32

--------------------------------------------------------------------------------


 

b.                                            Prohibition of Fundamental
Changes.  Seller shall not enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets (other than the sale of Mortgage Loans in the ordinary course of
business); provided, that Seller may merge or consolidate with (a) any wholly
owned subsidiary of Seller, or (b) any other Person if Seller is the surviving
corporation; and provided further, that if after giving effect thereto, no
Default would exist hereunder.

 

c.                                             Servicing.  Seller shall not
cause the Mortgage Loans to be serviced by any Servicer other than a Servicer
expressly approved in writing by Buyer, which approval shall be deemed granted
by Buyer with respect to Seller with the execution of this Agreement.

 

d.                                            Insurance.  The Seller or
Guarantors shall continue to maintain, or cause to be maintained, for Seller and
its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$1,000,000.  The Seller or Guarantors shall maintain, or cause to be maintained,
for Seller and its Subsidiaries, Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets.  The Seller or Guarantors shall notify the
Buyer of any material change in the terms of any such Fidelity Insurance.

 

e.                                             No Adverse Claims.  Seller
warrants and will defend, and shall cause any Servicer to defend, the right,
title and interest of Buyer in and to all Purchased Mortgage Loans and the
related Repurchase Assets against all adverse claims and demands.

 

f.                                              Assignment.  Except as permitted
herein, neither Seller nor any Servicer shall sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in or lien on or otherwise encumber
(except pursuant to the Program Agreements), any of the Purchased Mortgage Loans
or any interest therein, provided that this Section shall not prevent any
transfer of Purchased Mortgage Loans in accordance with the Program Agreements.

 

g.                                             Security Interest.  Seller shall
do all things necessary to preserve the Purchased Mortgage Loans and the related
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder.  Without limiting the foregoing, Seller will comply
with all rules, regulations and other laws of any Governmental Authority and
cause the Purchased Mortgage Loans or the related Repurchase Assets to comply
with all applicable rules, regulations and other laws.  Seller will not allow
any default for which Seller is responsible to occur under any Purchased
Mortgage Loans or the related Repurchase Assets or any Program Agreement and
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Mortgage Loans or the related Repurchase Assets
and any Program Agreement.

 

h.                                            Records.

 

(1)                                 Seller shall collect and maintain or cause
to be collected and maintained all Records relating to the Purchased Mortgage
Loans in accordance with industry custom and practice for assets similar to the
Purchased Mortgage Loans.  Seller or the Servicer of the Purchased Mortgage
Loans will maintain all such Records not in the possession of Custodian in good
and complete condition in accordance with industry practices for assets similar
to the Purchased Mortgage Loans and preserve them against loss.

 

33

--------------------------------------------------------------------------------


 

(2)                                 For so long as Buyer has an interest in or
lien on any Purchased Mortgage Loan, Seller will hold or cause to be held all
related Records in trust for Buyer.  Seller shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Buyer granted hereby.

 

(3)                                 Upon reasonable advance notice from
Custodian or Buyer, Seller shall (x) make any and all such Records available to
Custodian or Buyer to examine any such Records, either by its own officers or
employees, or by agents or contractors, or both, and make copies of all or any
portion thereof, and (y) permit Buyer or its authorized agents to discuss the
affairs, finances and accounts of Seller with its chief operating officer and
chief financial officer and to discuss the affairs, finances and accounts of
Seller with its independent certified public accountants.

 

i.                                                Books.  Seller shall keep or
cause to be kept in reasonable detail books and records of account of its assets
and business and shall clearly reflect therein the transfer of Purchased
Mortgage Loans to Buyer.

 

j.                                               Approvals.  Seller shall
maintain all licenses, permits or other approvals necessary for Seller to
conduct its business and to perform its obligations under the Program
Agreements, and Seller shall conduct its business strictly in accordance with
applicable law.

 

k.                                            Material Change in Business. 
Neither Seller nor Guarantors shall make any material change in the nature of
its business as carried on at the date hereof.

 

l.                                                Underwriting Guidelines. 
Without the prior written consent of Buyer, Seller shall not amend or otherwise
modify the Underwriting Guidelines with respect to Mortgage Loans offered to
Buyer hereunder.  Without limiting the foregoing, in the event that Seller makes
any amendment or modification to the Underwriting Guidelines, Seller shall
promptly deliver to Buyer a complete copy of the amended or modified
Underwriting Guidelines.

 

m.                                        Distributions.  Neither Seller nor
Guarantors shall pay any dividends greater than Net Income in any given calendar
year other than with respect to quarterly payments to the holders of trust
preferred obligations of Impac paid by Impac.  If an Event of Default has
occurred and is continuing, neither Seller nor Guarantors shall pay any
dividends with respect to any capital stock or other equity interests in such
entity, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Seller or Guarantors.

 

n.                                            Applicable Law.  Seller and each
Guarantor shall comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority.

 

34

--------------------------------------------------------------------------------


 

o.                                            Existence.  Seller and the
Guarantors shall preserve and maintain their legal existence and all of their
material rights, privileges, licenses and franchises.

 

p.                                            Chief Executive Office;
Jurisdiction of Organization.  Seller shall not move its chief executive office
from the address referred to in Section 13.a(17) or change its jurisdiction of
organization from the jurisdiction referred to in Section 13.a(17) unless it
shall have provided Buyer 30 days’ prior written notice of such change.

 

q.                                            Taxes.  Seller and each Guarantor
shall timely file all tax returns that are required to be filed by them and
shall timely pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.

 

r.                                               Transactions with Affiliates. 
Seller will not enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (a) except for intercompany
transactions, otherwise permitted under the Program Agreements, (b) in the
ordinary course of Seller’s business and (c) upon fair and reasonable terms no
less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

 

s.                                              Guarantees.  Seller shall not
create, incur, assume or suffer to exist any Guarantees, except (i) to the
extent reflected in Seller’s financial statements or notes thereto; (ii) acting
as a co-borrower with joint and several liability with respect to other mortgage
warehouse facilities; and (iii) other Guarantees of Seller not to exceed
$100,000.

 

t.                                               Indebtedness.  Seller shall not
incur any additional material Indebtedness, other than (i) ordinary and typical
daily costs and expenses for mortgage originators similarly situated as Seller
and consistent with such expenses incurred by Seller prior to the date hereof;
(ii) sources for mortgage loan financing (excluding Indebtedness for the
acquisition of mortgage servicing rights); (iii) usual and customary accounts
payable for a mortgage company and (iv) such other Indebtedness as Buyer may
approve in its reasonable discretion.

 

u.                                            Hedging.  Seller has entered into
Interest Rate Protection Agreements in accordance with its hedging policy, a
copy of which has been provided to Buyer.

 

v.                                            True and Correct Information.  All
information, reports, exhibits, schedules, financial statements or certificates
of Seller and each Guarantor or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of Seller and Guarantors are and will be
true and complete in all material respects and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading.  All required
financial statements, information and reports delivered by Seller to Buyer
pursuant to this Agreement shall be prepared in accordance with U.S. GAAP, or,
if applicable, to SEC filings, the appropriate SEC accounting regulations.

 

35

--------------------------------------------------------------------------------


 

w.                                          Agency Approvals.  Seller shall
maintain its status with Fannie Mae as an approved lender and, to the extent
previously approved, Freddie Mac as an approved seller/servicer, in each case in
good standing (“Agency Approvals”).  Seller shall service all Purchased Mortgage
Loans which are Committed Mortgage Loans in accordance with the applicable
agency guide.  Should Seller, for any reason, cease to possess all such
applicable Agency Approvals, or should notification to the relevant Agency or to
the Department of Housing and Urban Development, FHA or VA be required, such
Seller shall so notify Buyer immediately in writing.  Notwithstanding the
preceding sentence, Seller shall take all necessary action to maintain all of
their applicable Agency Approvals at all times during the term of this Agreement
and each outstanding Transaction.

 

x.                                            Take-out Payments.  With respect
to each Committed Mortgage Loan, Seller shall arrange that all payments under
the related Take-out Commitment shall be paid directly to Buyer at the account
set forth in Section 9 hereof, or to an account approved by Buyer in writing
prior to such payment. With respect to any Agency Take-out Commitment, if
applicable, (1) with respect to the wire transfer instructions as set forth in
Freddie Mac Form 987 (Wire Transfer Authorization for a Cash Warehouse Delivery)
such wire transfer instructions are identical to Buyer’s wire instructions or
Buyer has approved such wire transfer instructions in writing in its sole
discretion, or (2) the Payee Number set forth on Fannie Mae Form 1068
(Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage Loan Schedule) or
Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as applicable,
shall be identical to the Payee Number that has been identified by Buyer in
writing as Buyer’s Payee Number or Buyer shall have previously approved the
related Payee Number in writing in its sole discretion; with respect to any
Take-out Commitment with an Agency, the applicable agency documents shall list
Buyer as sole subscriber, unless otherwise agreed to in writing by Buyer, in
Buyer’s sole discretion.

 

y.                                            Reserved.

 

z.                                             Plan Assets.  Neither Seller nor
Guarantors shall be an employee benefit plan as defined in Section 3 of Title I
of ERISA, or a plan described in Section 4975(e)(1) of the Code and the Seller
shall not use “plan assets” within the meaning of 29 CFR §2510.3 101, as amended
by Section 3(42) of ERISA to engage in this Agreement or any Transaction
hereunder. Transactions by or with Seller or Guarantors shall not be subject to
any state or local statute regulating investments of or fiduciary obligations
with respect to governmental plans within the meaning of Section 3(32) of ERISA.

 

aa.                                     Sharing of Information.  The Seller
shall allow the Buyer to exchange information related to the Seller and the
Transaction hereunder with third party lenders and the Seller shall permit each
third party lender to share such information with the Buyer.

 

36

--------------------------------------------------------------------------------


 

bb.                                     DE Compare Ratio.  Seller’s DE Compare
Ratio with respect to each of its DE Compare Report shall not (i) on and after
the date Seller’s DE Compare Ratio is at least 100%, increase by more than 25%
or (ii) exceed 150%.

 

cc.                                       Lender Insurance Authority.  In the
event that Seller has on the date hereof or subsequently receives Lender
Insurance Authority, such authority shall not be revoked or suspended.

 

dd.                                     Quality Control.  Seller shall maintain
an internal quality control program that verifies, on a regular basis, the
existence and accuracy of all legal documents, credit documents, property
appraisals, and underwriting decisions related to Mortgage Loans and shall
provide a report on the results of such quality control program in the Officer’s
Compliance Certificate provided pursuant to Section 17.b(3).  Such program shall
be capable of evaluating and monitoring the overall quality of Seller’s loan
production and servicing activities.  Such program shall (i) ensure that the
Mortgage Loans are originated and serviced in accordance with prudent mortgage
banking practices and accounting principles; (ii) guard against dishonest,
fraudulent, or negligent acts; and (iii) guard against errors and omissions by
officers, employees, or other authorized persons.

 

ee.                                       Financial Covenants.  Seller shall at
all times comply with all financial covenants and/or financial ratios set forth
in Section 2 of the Pricing Side Letter.

 

ff.                                         Most Favored Status.  Seller,
Guarantors and the Buyer each agree that should Seller or Guarantors or any
Affiliate thereof enter into a repurchase agreement or credit facility with any
Person other than the Buyer or an Affiliate of the Buyer which by its terms
provides more favorable terms to the Buyer with respect to any guaranties or
financial covenants, including without limitation covenants covering the same or
similar subject matter set forth in Sections 14.m and 14.ee hereof (a “More
Favorable Agreement”), the terms of this Agreement shall be deemed automatically
amended to include such more favorable terms contained in such More Favorable
Agreement; provided, that in the event that such More Favorable Agreement is
terminated, upon notice by the Seller to the Buyer of such termination, the
original terms of this Agreement shall be deemed to be automatically
reinstated.  In the event that all of Seller’s and its Affiliates’ repurchase
agreements and credit facilities eliminate the guaranty of the Guarantors, upon
notice by the Seller to the Buyer of such termination which is confirmed by the
purchasers and lenders under such repurchase agreements and credit facilities,
this Agreement shall automatically be amended to delete and exclude the Guaranty
of the Guarantors; provided, that in the event that any of Seller’s or its
Affiliates’ repurchase agreements or credit facilities thereafter contains a
guaranty of the Guarantors, (i) Seller shall promptly notify Buyer that the
original terms of this Agreement with respect to the Guaranty and the Guaranty
are reinstated and (ii) the original terms of this Agreement with respect to the
Guaranty and the Guaranty shall be deemed to be automatically reinstated,
provided that notice shall not be a prerequisite to such reinstatement.  The
Seller, the Guarantors, and the Buyer further agree to execute and deliver any
new guaranties, agreements or amendments to this Agreement evidencing such
provisions, provided that the execution of such amendment shall not be a
precondition to the effectiveness of such amendment, but shall merely be for the
convenience of the parties

 

37

--------------------------------------------------------------------------------


 

hereto.  Promptly upon Seller or Guarantors or any Affiliate thereof entering
into a repurchase agreement or other credit facility with any Person other than
the Buyer, the Seller shall deliver to the Buyer a true, correct and complete
copy of such repurchase agreement, loan agreement, guaranty or other financing
documentation.

 

15.                               Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a.                                            Payment Failure.  Failure of
Seller to (i) make any payment of Price Differential or Repurchase Price or any
other sum which has become due, on a Price Differential Payment Date or a
Repurchase Date or otherwise, whether by acceleration or otherwise, under the
terms of this Agreement, any other warehouse and security agreement or any other
document evidencing or securing Indebtedness of Seller to Buyer or to any
Affiliate of Buyer, or (ii) cure any Margin Deficit when due pursuant to
Section 6 hereof.

 

b.                                            Cross Default.  Seller, Guarantors
or any of their Affiliates shall be in default under (i) any Indebtedness, in
the aggregate, in excess of (x) $1,000,000 with respect to Seller, IRES or an
Affiliate that is a party to a Program Agreement or (y) $2,000,000 with respect
to IMPAC, in each case, which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness, or (ii) any
other contract or contracts, in the aggregate in excess of (x) $1,000,000 to
which Seller, IRES or such Affiliate that is a party to a Program Agreement is a
party or (y) $2,000,000 to which IMPAC is a party, in each case which default
(1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract.

 

c.                                             Assignment.  Assignment or
attempted assignment by Seller or any Guarantor of this Agreement or any rights
hereunder without first obtaining the specific written consent of Buyer, or the
granting by Seller of any security interest, lien or other encumbrances on any
Purchased Mortgage Loans to any person other than Buyer.

 

d.                                            Insolvency.  An Act of Insolvency
shall have occurred with respect to Seller or any Guarantor.

 

e.                                             Material Adverse Change.  A
Material Adverse Effect shall have occurred.

 

f.                                              Breach of Financial
Representation or Covenant or Obligation. A breach by Seller or either Guarantor
of any of the representations, warranties or covenants or obligations set forth
in Sections 13.a(1), 13.a(7), 13.a(12), 13.a(19), 13.a(23), 14.b, 14.m, 14.o,
14.s, 14.t, 14.x, 14.z, 14.ee or 14.ff of this Agreement.

 

g.                                             Breach of Non-Financial
Representation or Covenant.  A breach by Seller or any Guarantor of any other
material representation, warranty or covenant set forth in this Agreement (and
not otherwise specified in Section 15.f above), if such breach is not cured
within five (5) Business Days of Seller’s or Guarantors’ knowledge thereof
(other

 

38

--------------------------------------------------------------------------------


 

than the representations and warranties set forth in Section 13.b and
Schedule 1, which shall be considered solely for the purpose of determining
Asset Value, the existence of a Margin Deficit and the obligation to repurchase
such Mortgage Loan) unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis, or (iii) Buyer, in its sole discretion,
determines that such breach of a material representation, warranty or covenant
materially and adversely affects the condition (financial or otherwise) of such
party and its Subsidiaries, taken as a whole, then such breach shall constitute
an immediate Event of Default and Seller shall have no cure right hereunder).

 

h.                                            Change of Control.  The occurrence
of a Change in Control.

 

i.                                                Failure to Transfer.  Seller
fails to transfer the Purchased Mortgage Loans to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price).

 

j.                                               Judgment.  A final judgment or
judgments for the payment of money in excess of $1,000,000 in the aggregate
shall be rendered against the Seller or any Guarantor by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
after the date of entry thereof.

 

k.                                            Government Action.  Any
Governmental Authority or any person, agency or entity acting or purporting to
act under governmental authority shall have taken any action to condemn, seize
or appropriate, or to assume custody or control of, all or any substantial part
of the Property of Seller or Guarantors, or shall have taken any action to
displace the management of Seller or Guarantors or to curtail its authority in
the conduct of the business of Seller or Guarantors, or takes any action in the
nature of enforcement to remove, limit or restrict the approval of Seller or
Guarantors as an issuer, buyer or a seller/servicer of Mortgage Loans or
securities backed thereby, and such action provided for in this Section 15.k
shall not have been discontinued or stayed within 30 days.

 

l.                                                Inability to Perform.  An
officer of Seller or any Guarantor shall admit its inability to, or its
intention not to, perform any of Seller’s Obligations hereunder or any
Guarantor’s obligations hereunder or under the Guaranty.

 

m.                                        Security Interest.  This Agreement
shall for any reason cease to create a valid, first priority security interest
in any material portion of the Purchased Mortgage Loans or other Repurchase
Assets purported to be covered hereby.

 

n.                                            Financial Statements.  Seller’s or
Guarantors’ audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller or Guarantors as a “going concern” or a
reference of similar import.

 

39

--------------------------------------------------------------------------------


 

o.                                            Guarantor Breach.  A breach by any
Guarantor of any material representation, warranty or covenant set forth in the
Guaranty or any other Program Agreement, any “event of default” by any Guarantor
under the Guaranty, any repudiation of the Guaranty by any Guarantor, or if the
Guaranty is not enforceable against any Guarantor.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

16.                               Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a.                                            Buyer may, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Act of Insolvency of Seller or any Guarantor), declare an Event of Default to
have occurred hereunder and, upon the exercise or deemed exercise of such
option, the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled).  Buyer shall (except upon the occurrence of an Act of Insolvency)
give written notice to Seller and Guarantors of the exercise of such option as
promptly as practicable.

 

b.                                            If Buyer exercises or is deemed to
have exercised the option referred to in subparagraph (a) of this Section,
(i) Seller’s obligations in such Transactions to repurchase all Purchased
Mortgage Loans, at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subparagraph (a) of this Section, shall thereupon
become immediately due and payable, (ii) all Income paid after such exercise or
deemed exercise shall be retained by Buyer and applied, in Buyer’s sole
discretion, to the aggregate unpaid Repurchase Prices for all outstanding
Transactions and any other amounts owing by Seller hereunder, and (iii) Seller
shall immediately deliver to Buyer the Mortgage Files relating to any Purchased
Mortgage Loans subject to such Transactions then in Seller’s possession or
control.

 

c.                                             Buyer also shall have the right
to obtain physical possession, and to commence an action to obtain physical
possession, of all Records and files of Seller relating to the Purchased
Mortgage Loans and all documents relating to the Purchased Mortgage Loans
(including, without limitation, any legal, credit or servicing files with
respect to the Purchased Mortgage Loans) which are then or may thereafter come
in to the possession of Seller or any third party acting for Seller.  To obtain
physical possession of any Purchased Mortgage Loans held by Custodian, Buyer
shall present to Custodian a Trust Receipt.  Without limiting the rights of
Buyer hereto to pursue all other legal and equitable rights available to Buyer
for Seller’s failure to perform its obligations under this Agreement, Seller
acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and Buyer shall be entitled to
specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
Buyer from pursuing any other remedies for such breach, including the recovery
of monetary damages.

 

40

--------------------------------------------------------------------------------


 

d.                                            Buyer shall have the right to
direct all servicers then servicing any Purchased Mortgage Loans to remit all
collections thereon to Buyer, and if any such payments are received by Seller,
Seller shall not commingle the amounts received with other funds of Seller and
shall promptly pay them over to Buyer.  Buyer shall also have the right to
terminate any one or all of the servicers then servicing any Purchased Mortgage
Loans with or without cause.  In addition, Buyer shall have the right to
immediately sell the Purchased Mortgage Loans and liquidate all Repurchase
Assets.  Such disposition of Purchased Mortgage Loans may be, at Buyer’s option,
on either a servicing-released or a servicing-retained basis.  Buyer shall not
be required to give any warranties as to the Purchased Mortgage Loans with
respect to any such disposition thereof.  Buyer may specifically disclaim or
modify any warranties of title or the like relating to the Purchased Mortgage
Loans.  The foregoing procedure for disposition of the Purchased Mortgage Loans
and liquidation of the Repurchase Assets shall not be considered to adversely
affect the commercial reasonableness of any sale thereof.  Seller agrees that it
would not be commercially unreasonable for Buyer to dispose of the Purchased
Mortgage Loans or the Repurchase Assets or any portion thereof by using Internet
sites that provide for the auction of assets similar to the Purchased Mortgage
Loans or the Repurchase Assets, or that have the reasonable capability of doing
so, or that match buyers and sellers of assets.  Buyer shall be entitled to
place the Purchased Mortgage Loans in a pool for issuance of mortgage-backed
securities at the then -prevailing price for such securities and to sell such
securities for such prevailing price in the open market.  Buyer shall also be
entitled to sell any or all of such Mortgage Loans individually for the
prevailing price. Buyer shall also be entitled, in its sole discretion to elect,
in lieu of selling all or a portion of such Purchased Mortgage Loans, to give
the Seller credit for such Purchased Mortgage Loans and the Repurchase Assets in
an amount equal to the Market Value of the Purchased Mortgage Loans against the
aggregate unpaid Repurchase Price and any other amounts owing by the Seller
hereunder.

 

e.                                             Upon the happening of one or more
Events of Default, Buyer may apply any proceeds from the liquidation of the
Purchased Mortgage Loans and Repurchase Assets to the Repurchase Prices
hereunder and all other Obligations in the manner Buyer deems appropriate in its
sole discretion.

 

f.                                              Seller shall be liable to Buyer
for (i) the amount of all reasonable legal or other expenses (including, without
limitation, all costs and expenses of Buyer in connection with the enforcement
of this Agreement or any other agreement evidencing a Transaction, whether in
action, suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel incurred in connection with or as a
result of an Event of Default, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.

 

41

--------------------------------------------------------------------------------


 

g.                                             To the extent permitted by
applicable law, Seller shall be liable to Buyer for interest on any amounts
owing by Seller hereunder, from the date Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by Seller or (ii) satisfied in
full by the exercise of Buyer’s rights hereunder.  Interest on any sum payable
by Seller under this Section 16.g shall accrue at a rate equal to the
Post-Default Rate.

 

h.                                            Buyer shall have, in addition to
its rights hereunder, any rights otherwise available to it under any other
agreement or applicable law.

 

i.                                                Buyer may exercise one or more
of the remedies available to Buyer immediately upon the occurrence of an Event
of Default and, except to the extent provided in subsections (a) and (d) of this
Section, at any time thereafter without notice to Seller.  All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.

 

j.                                               Buyer may enforce its rights
and remedies hereunder without prior judicial process or hearing, and Seller
hereby expressly waives any defenses Seller might otherwise have to require
Buyer to enforce its rights by judicial process.  Seller also waives any defense
(other than a defense of payment or performance) Seller might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Repurchase Assets, or from any other election of remedies. 
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

k.                                            Buyer shall have the right to
perform reasonable due diligence with respect to Seller and the Mortgage Loans,
which review shall be at the expense of Seller.

 

17.                               Reports

 

a.                                            Default Notices.  Seller and
Guarantors shall each furnish to Buyer (i) promptly, copies of any material and
adverse notices (including, without limitation, notices of defaults, breaches,
potential defaults or potential breaches) and any material financial information
that is not otherwise required to be provided by Seller or Guarantors hereunder
which is given to Seller’s or Guarantors’ lenders and (ii) immediately, notice
of the occurrence of any (A) Event of Default hereunder, (B) default or breach
by Seller, Guarantors or any Servicer which is an Affiliate of any obligation
under any Program Agreement or any material contract or agreement of Seller,
Guarantors or any Servicer which is an Affiliate or (C) event or circumstance
that such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party.

 

b.                                            Financial Notices.  Seller and
Guarantors shall each furnish to Buyer:

 

(1)                                 as soon as available and in any event within
thirty (30) calendar days after the end of each calendar month, the unaudited
consolidated balance sheets of Seller and Guarantors and their consolidated
Subsidiaries as of the end of such period and

 

42

--------------------------------------------------------------------------------


 

the related unaudited consolidated statements of income and retained earnings
for the Seller and Guarantors and their consolidated Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer of Seller and Guarantors,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Seller and Guarantors and its consolidated Subsidiaries
in accordance with GAAP (other than solely with respect to footnotes, year-end
adjustments) consistently applied, as at the end of, and for, such period;

 

(2)                                 as soon as available and in any event within
ninety (90) days after the end of each fiscal year of Seller and Guarantors, the
consolidated balance sheets of Seller and Guarantors and their consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for the Seller and
Guarantors and their consolidated Subsidiaries for such year, setting forth in
each case in comparative form the figures for the previous year, accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion and the scope of audit shall be acceptable to
Buyer in its good faith discretion, shall have no “going concern” qualification
and shall state that said consolidated financial statements fairly present in
all material respects the consolidated financial condition and results of
operations of Seller and Guarantors and their respective consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;

 

(3)                                 at the time the Seller and Guarantors
furnish each set of financial statements pursuant to Section 17.b(1) or
(1) above, an Officer’s Compliance Certificate of a Responsible Officer of
Seller and Guarantors in the form attached as Exhibit A to the Pricing Side
Letter;

 

(4)                                 as soon as available and in any event within
thirty (30) days after receipt thereof;

 

(a)                                 if applicable, copies of any 10-Ks, 10-Qs,
registration statements and other “corporate finance” SEC filings (other than
8-Ks) by Seller and Guarantors, within 5 Business Days after their filing with
the SEC; provided, that, Seller and Guarantors will provide Buyer with a copy of
the annual 10-K filed with the SEC by Seller or Guarantors, no later than 90
days after the end of the year;

 

(b)                                 to the extent allowed by law, copies of
relevant portions of all final written Agency, FHA, VA, Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or

 

43

--------------------------------------------------------------------------------


 

(iii) “report cards,” “grades” or other classifications of the quality of
Seller’s and Guarantors’ operations;

 

(c)                                  such other information regarding the
financial condition, operations, or business of the Seller and Guarantors as
Buyer may reasonably request; and

 

(d)                                 the particulars of any Event of Termination
in reasonable detail.

 

(5)                                 Seller shall provide the market value
analysis for the MSR Valuation as determined (i) internally for each monthly
fiscal period and (ii) by a Third Party Evaluator for each quarterly fiscal
period to the extent that (x) Seller has received a value from a Third Party
Evaluator or (y) Buyer applies 50% or more of the MSR Valuation to Unencumbered
Mortgage Servicing Rights for the purposes of calculating Adjusted Tangible Net
Worth, in all instances as more particularly set forth in the Officer’s
Compliance Certificate delivered pursuant to Section 17.b (3);

 

(6)                                 Seller shall provide Buyer, as part of the
Officer’s Certificate delivered pursuant to Section 17.b(3) above, a list of all
actions, notices, proceedings or investigations pending with respect to which
Seller has received service of process or other form of notice or, to the best
of Seller’s knowledge, threatened against it, before any court, administrative
or governmental agency or other regulatory body or tribunal as of such date with
such information provided as noted in the applicable Schedule to Exhibit A of
the Pricing Side Letter.

 

c.                                             Notices of Certain Events.  As
soon as possible and in any event within five (5) Business Days of knowledge
thereof, Seller shall furnish to Buyer notice of the following events:

 

(1)                                 a change in the insurance coverage required
of Seller, any Guarantor or any Servicer which is an Affiliate pursuant to any
Program Agreement, with a copy of evidence of same attached;

 

(2)                                 any material dispute, litigation,
investigation, proceeding or suspension between Seller or any Servicer which is
an Affiliate, on the one hand, and any Governmental Authority or any Person;

 

(3)                                 any material change in accounting policies
or financial reporting practices of Seller or any Servicer which is an
Affiliate;

 

(4)                                 with respect to any Purchased Mortgage Loan,
that the underlying Mortgaged Property has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged, in each case, so as to affect adversely the value of such
Mortgaged Loan;

 

(5)                                 any material issues raised upon examination
of Seller or Seller’s facilities by any Governmental Authority;

 

44

--------------------------------------------------------------------------------


 

(6)                                 any material change in the Indebtedness of
the Seller, including, without limitation, any default, renewal, non-renewal,
termination, increase in available amount or decrease in available amount
related thereto;

 

(7)                                 any default related to any Repurchase Asset
or any lien or security interest (other than security interests created hereby
or by the other Program Agreements) on, or claim asserted against, any of the
Purchased Mortgage Loans;

 

(8)                                 any other event, circumstance or condition
that has resulted, or is reasonably likely to result, in a Material Adverse
Effect with respect to Seller or any Servicer which is an Affiliate; and

 

(9)                                 the occurrence of any material employment
dispute that has the possibility of resulting in a Material Adverse Effect.

 

d.                                            Portfolio Performance Data.  On
the first Reporting Date of each calendar month, Seller will furnish to Buyer
electronically, in a format mutually acceptable to Buyer and Seller, servicing
information, including, without limitation, those fields reasonably requested by
Buyer from time to time, on a loan-by-loan basis and in the aggregate, with
respect to the Purchased Mortgage Loans serviced by Seller or any Servicer for
the month (or any portion thereof) prior to the Reporting Date.  In addition to
the foregoing information on each Reporting Date, Seller will furnish to Buyer
such information upon (i) the occurrence and continuation of an Event of Default
and (ii) upon any Purchased Mortgage Loan becoming an Aged Loan.

 

e.                                             Other Reports.  Seller shall
deliver to Buyer any other reports or information reasonably requested by Buyer
or as otherwise required pursuant to this Agreement or as set forth in the
Officer’s Compliance Certificate delivered pursuant to Section 17.b(3) above.

 

18.                               Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice.  Unless an Event of Default shall have occurred and be continuing, no
such transaction shall relieve Buyer of its obligations to transfer Purchased
Mortgage Loans to Seller pursuant to Section 4 hereof, or of Buyer’s obligation
to credit or pay Income to, or apply Income to the obligations of, Seller
pursuant to Section 7 hereof.  In the event Buyer engages in a repurchase
transaction with any of the Purchased Mortgage Loans or otherwise pledges or
hypothecates any of the Purchased Mortgage Loans, Buyer shall have the right to
assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Mortgage Loans that are subject to such repurchase transaction.

 

19.                               Single Agreement

 

Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder

 

45

--------------------------------------------------------------------------------


 

constitute a single business and contractual relationship and have been made in
consideration of each other.  Accordingly, each of Buyer and Seller agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set-off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.

 

20.                               Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via electronic mail or other electronic
medium agreed to by the Buyer and the Seller), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger overnight courier or delivery service or otherwise to the
address specified below, or so sent to such party at any other place specified
in a notice of change of address hereafter received by the other.  All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence.  In
all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person.

 

If to Seller or any Guarantor:

 

19500 Jamboree Road

Irvine, CA 92612

Attention: Ron Morrison

Phone: (949) 475-3942

Fax: (949) 706-6208

E-mail: Ron.Morrison@impaccompanies.com

 

with a copy to:

 

19500 Jamboree Road

Irvine, CA 92612

Attention: Todd Taylor

(949) 475-6509

E-mail: Todd.Taylor@impaccompanies.com

 

46

--------------------------------------------------------------------------------


 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

CSFBMC LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York  10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212-538-5087

E-mail: christopher.bergs@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY  10010

Attention:  Bruce Kaiserman

E-mail: bruce.kaiserman@credit-suisse.com

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

Attention:  Margaret Dellafera

New York, New York  10010

Phone Number: 212-325-6471

Fax Number:  212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY  10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

 

21.                               Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or

 

47

--------------------------------------------------------------------------------


 

agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

22.                               Non assignability

 

The Program Agreements are not assignable by Seller or either Guarantor.  Buyer
may from time to time assign all or a portion of its rights and obligations
under this Agreement and the Program Agreements; provided, however that Buyer
shall maintain as agent of Seller, for review by Seller upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyer and assignee (“Assignment and Acceptance”), specifying the percentage or
portion of such rights and obligations assigned.  Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of Buyer or (ii) another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements.  Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing. 
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.

 

23.                               Set-off

 

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Seller, Impac or IRES,
any such notice being expressly waived by the Seller, Impac and IRES to the
extent permitted by applicable law to set-off and appropriate and apply against
any Obligation from Seller, Impac or IRES thereof to Buyer or any of its
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return excess
margin), credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by or due from the Buyer or any Affiliate thereof to or for the
credit or the account of the Seller, Impac or IRES.  The Buyer agrees promptly
to notify the Seller, Impac or IRES after any such set off and application made
by the Buyer; provided that the failure to give such notice shall not affect the
validity of such set off and application.

 

24.                               Binding Effect; Governing Law; Jurisdiction

 

a.                                            This Agreement shall be binding
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Seller acknowledges that the obligations of Buyer
hereunder or otherwise are not the subject of any guaranty by, or recourse to,
any direct or indirect parent or other Affiliate of Buyer.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

48

--------------------------------------------------------------------------------


 

b.                                            SELLER AND EACH GUARANTOR HEREBY
WAIVE TRIAL BY JURY.  SELLER AND EACH GUARANTOR HEREBY IRREVOCABLY CONSENT TO
THE EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. 
SELLER AND EACH GUARANTOR HEREBY SUBMIT TO, AND WAIVE ANY OBJECTION THEY
MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM AGREEMENTS.

 

25.                               No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26.                               Intent

 

a.                                            The parties recognize that each
Transaction is a “repurchase agreement” as that term is defined in Section 101
of Title 11 of the United States Code, as amended, a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended, and a “master netting agreement” as that term is defined in
Section 101(38A)(A) of the Bankruptcy Code, that all payments hereunder are
deemed “margin payments” or “settlement payments” as defined in Title 11 of the
United States Code, and that the pledge of the Repurchase Assets constitutes “a
security agreement or other arrangement or other credit enhancement” that is
“related to” the Agreement and Transactions hereunder within the meaning of
Sections 101(38A)(A), 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code. 
Seller and Buyer further recognize and intend that this Agreement is an
agreement to provide financial accommodations and is not subject to assumption
pursuant to Bankruptcy Code Section 365(a).

 

b.                                            Buyer’s right to liquidate the
Purchased Mortgage Loans delivered to it in connection with the Transactions
hereunder or to accelerate or terminate this Agreement or otherwise exercise any
other remedies pursuant to Section 16 hereof is a contractual right to
liquidate, accelerate or terminate such Transaction as described in Bankruptcy
Code Sections 555, 559 and 561; any payments or transfers of property made with
respect to this Agreement or any Transaction to satisfy a Margin Deficit shall
be considered a “margin payment” as such term is defined in Bankruptcy Code
Section 741(5).

 

49

--------------------------------------------------------------------------------


 

c.                                             The parties agree and acknowledge
that if a party hereto is an “insured depository institution,” as such term is
defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

 

d.                                            It is understood that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction
hereunder shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation”, respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

e.                                             This Agreement is intended to be
a “repurchase agreement” and a “securities contract,” within the meaning of
Section 555 and Section 559 under the Bankruptcy Code.

 

f.                                              Each party agrees that this
Agreement is intended to create mutuality of obligations among the parties, and
as such, the Agreement constitutes a contract which (i) is between all of the
parties and (ii) places each party in the same right and capacity.

 

27.                               Disclosure Relating to Certain Federal
Protections

 

The parties acknowledge that they have been advised that:

 

a.                                            in the case of Transactions in
which one of the parties is a broker or dealer registered with the SEC under
Section 15 of the 1934 Act, the Securities Investor Protection Corporation has
taken the position that the provisions of the SIPA do not protect the other
party with respect to any Transaction hereunder;

 

b.                                            in the case of Transactions in
which one of the parties is a government securities broker or a government
securities dealer registered with the SEC under Section 15C of the 1934 Act,
SIPA will not provide protection to the other party with respect to any
Transaction hereunder; and

 

c.                                             in the case of Transactions in
which one of the parties is a financial institution, funds held by the financial
institution pursuant to a Transaction hereunder are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation or the National
Credit Union Share Insurance Fund, as applicable.

 

28.                               Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate.  Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which

 

50

--------------------------------------------------------------------------------


 

Buyer deems appropriate to perfect and continue its ownership interest in and/or
the security interest granted hereby, if applicable, and to protect, preserve
and realize upon the Repurchase Assets, including, but not limited to, the right
to endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Seller as its agent and attorney-in-fact.  This agency
and power of attorney is coupled with an interest and is irrevocable without
Buyer’s consent.  Notwithstanding the foregoing, the power of attorney hereby
granted may be exercised only during the occurrence and continuance of any Event
of Default hereunder. Seller shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 28.  In addition the
foregoing, the Seller agrees to execute a Power of Attorney, in the form of
Exhibit D hereto, to be delivered on the date hereof.

 

29.                               Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.

 

30.                               Indemnification; Obligations

 

a.                                            Seller agrees to hold Buyer and
each of its respective Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) harmless from and
indemnify each Indemnified Party (and will reimburse each Indemnified Party as
the same is incurred) against all third party liabilities, losses, damages,
judgments, costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) of any kind which may be imposed on, incurred by, or
asserted against any Indemnified Party relating to or arising out of this
Agreement, any Transaction Request, Purchase Confirmation, any Program Agreement
or any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party’s gross negligence or willful misconduct.  Seller
also agrees to reimburse each Indemnified Party for all reasonable expenses in
connection with the enforcement of this Agreement and the exercise of any right
or remedy provided for herein, any Transaction Request, Purchase Confirmation
and any Program Agreement, including, without limitation, the reasonable fees
and disbursements of counsel.  Seller’s agreements in this Section 30 shall
survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement.  Seller hereby acknowledges that its obligations
hereunder are recourse obligations of Seller and are not limited to recoveries
each Indemnified Party may have with respect to the Purchased Mortgage Loans. 
Seller also agrees not to assert any claim against Buyer or any of its
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the facility
established hereunder, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby. 
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b.                                            Without limitation to the
provisions of Section 4, if any payment of the Repurchase Price of any
Transaction is made by Seller other than on the then scheduled

 

51

--------------------------------------------------------------------------------


 

Repurchase Date thereto as a result of an acceleration of the Repurchase Date
pursuant to Section 16 or for any other reason, Seller shall, upon demand by
Buyer, pay to Buyer an amount sufficient to compensate Buyer for any losses,
costs or expenses that it may reasonably incur as of a result of such payment.

 

c.                                             Without limiting the provisions
of Section 30.a hereof, if Seller fails to pay when due any costs, expenses or
other amounts payable by it under this Agreement, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Buyer, in its sole discretion.

 

31.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

32.                               Confidentiality

 

a.                                            This Agreement and its terms,
provisions, supplements and amendments, and notices hereunder, are proprietary
to Buyer and shall be held by Seller and each Guarantor in strict confidence and
shall not be disclosed to any third party without the written consent of Buyer
except for (i) disclosure to Seller’s or Guarantors’ direct and indirect
Affiliates and Subsidiaries, attorneys or accountants, but only to the extent
such disclosure is necessary and such parties agree to hold all information in
strict confidence, or (ii) disclosure required by law, rule, regulation or order
of a court or other regulatory body.

 

b.                                            Buyer agrees to keep confidential
all non-public information provided to it by Seller, either Guarantor or an
Affiliate thereof pursuant to this Agreement or any other Program Agreement that
is designated by such Person as confidential and such information shall not be
disclosed to any third party without the written consent of Seller except for
(i) disclosure to any participant or assignee (each, a “Transferee”) of Buyer or
prospective Transferee which, in each case, executes a Confidentiality
Agreement, (ii) disclosure to Buyer’s direct and indirect Affiliates and
Subsidiaries, employees, directors, agents, attorneys, accountants or other
professional advisors, but only to the extent such disclosure is necessary and
such parties agree to hold all information in strict confidence,
(iii) disclosure required by law, rule, regulation or order of a court or other
regulatory body, (iv) disclosure in connection with the enforcement of any of
the provisions of this Agreement, (v) to the extent to such Confidential
Information is in the public domain other than due to a breach of this
Section 32 or (vi) such other circumstances as are reasonably within the
discretion of a public company in order to meet its corporate obligations;
provided that in the case of (vi) Buyer shall take reasonable actions to provide
Seller with prior written consent.

 

c.                                             Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the

 

52

--------------------------------------------------------------------------------


 

Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyer or any pricing terms (including, without limitation, the Pricing Rate,
Non-Utilization Fee, Purchase Price Percentage and Purchase Price) or other
nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyer.

 

d.                                            Notwithstanding anything in this
Agreement to the contrary, the Seller shall comply with all applicable local,
state and federal laws, including, without limitation, all privacy and data
protection law, rules and regulations that are applicable to the Purchased
Mortgage Loans and/or any applicable terms of this Agreement (the “Confidential
Information”).  The Seller understands that the Confidential Information may
contain “nonpublic personal information”, as that term is defined in
Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and the Seller agrees
to maintain such nonpublic personal information that it receives hereunder in
accordance with the Act and other applicable federal and state privacy laws. 
The Seller shall implement such physical and other security measures as shall be
necessary to (i) ensure the security and confidentiality of the “nonpublic
personal information” of the “customers” and “consumers” (as those terms are
defined in the Act) of Buyer or any Affiliate of Buyer which the Seller holds,
(ii) protect against any threats or hazards to the security and integrity of
such nonpublic personal information, and (iii) protect against any unauthorized
access to or use of such nonpublic personal information. The Seller represents
and warrants that it has implemented appropriate measures to meet the objectives
of Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect.  Upon request, the Seller will provide
evidence reasonably satisfactory to allow Buyer to confirm that the providing
party has satisfied its obligations as required under this Section.  Without
limitation, this may include Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of the Seller.  The Seller shall
notify Buyer immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
the Seller by Buyer or such Affiliate.  The Seller shall provide such notice to
Buyer by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

 

e.                                             Notwithstanding anything in this
Agreement to the contrary, Buyer shall comply with all applicable local, state
and federal laws, including, without limitation, all privacy and data protection
law, rules and regulations that are applicable to the Purchased Mortgage Loans
and/or any applicable terms of this Agreement (the “Seller Confidential
Information”).  Buyer understands that the Seller Confidential Information may
contain “nonpublic personal information”, as that term is defined in
Section 509(4) of the Act, and Buyer agrees to maintain such nonpublic personal
information that it receives hereunder in accordance with the Act and other
applicable federal and state privacy laws.  Buyer shall

 

53

--------------------------------------------------------------------------------


 

implement such physical and other security measures as shall be necessary to
(i) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers”, “consumers” (as those terms are defined in the
Act) of Seller, a Guarantor or any Affiliate of Seller or Guarantors which Buyer
holds, (ii) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (iii) protect against any
unauthorized access to or use of such nonpublic personal information.  Buyer
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect.  Buyer shall notify Seller
timely following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the
customers, and consumers of Seller, a Guarantor or any Affiliate of Seller or
Guarantors provided directly to the Buyer by Seller or such Affiliate.  The
Buyer shall provide such notice to Seller by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.

 

33.                               Recording of Communications

 

Buyer, Seller and Guarantors shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to
Transactions.  Buyer, Seller and Guarantors consent to the admissibility of such
tape recordings in any court, arbitration, or other proceedings.  The parties
agree that a duly authenticated transcript of such a tape recording shall be
deemed to be a writing conclusively evidencing the parties’ agreement if the
Persons reflected in the transcript had authority to bind the relevant party.

 

34.                               Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Mortgage Loans or otherwise, and Seller agrees that upon reasonable (but no less
than five (5) Business Days’) prior notice unless an Event of Default shall have
occurred and be continuing, in which case no notice is required, to Seller,
Buyer or its authorized representatives will be permitted during normal business
hours to examine, inspect, and make copies and extracts of, the Mortgage Files
and any and all documents, data, records, agreements, instruments or information
relating to such Mortgage Loans (including, without limitation, quality control
review) in the possession or under the control of Seller and/or the Custodian. 
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans.  Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise

 

54

--------------------------------------------------------------------------------


 

re-generating the information used to originate such Mortgage Loan.  Buyer may
underwrite such Mortgage Loans itself or engage a mutually agreed upon third
party underwriter to perform such underwriting.  Seller agrees to cooperate with
Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession, or under the
control, of Seller.  Seller further agrees that Seller shall pay all
out-of-pocket costs and expenses incurred by Buyer in connection with Buyer’s
activities pursuant to this Section 34.

 

35.                               Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer to the extent set forth
therein, as the case may be, under this Agreement.

 

36.                               Acknowledgement Of Anti-Predatory Lending
Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

37.                               Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

 

38.                               General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a.                                            the terms defined in this
Agreement have the meanings assigned to them in this Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include the other gender;

 

b.                                            accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP;

 

c.                                             references herein to “Articles”,
“Sections”, “Subsections”, “Paragraphs”, and other subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

d.                                            a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this
rule shall also apply to Paragraphs and other subdivisions;

 

55

--------------------------------------------------------------------------------


 

e.                                             the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular provision;

 

f.                                              the term “include” or
“including” shall mean without limitation by reason of enumeration;

 

g.                                             all times specified herein or in
any other Program Agreement (unless expressly specified otherwise) are local
times in New York, New York unless otherwise stated; and

 

h.                                            all references herein or in any
Program Agreement to “good faith” means good faith as defined in
Section 1-201(19) of the UCC as in effect in the State of New York.

 

39.                               Conflicts

 

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority:  first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

 

[Signature Page Follows]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

 

Name:

Adam Loskove

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

 

Name:

Todd R. Taylor

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

Integrated Real Estate Service Corp., as Guarantor

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

 

Name:

Todd R. Taylor

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

Impac Mortgage Holdings, Inc., as Guarantor

 

 

 

 

 

 

By:

/s/ William Ashmore

 

 

 

Name:

William Ashmore

 

 

 

Title:

President

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

(a)                                 Payments Current.  All payments required to
be made up to the Purchase Date for the Mortgage Loan under the terms of the
Mortgage Note have been made and credited.  No payment required under the
Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan.  The first
Monthly Payment shall be made, or shall have been made, with respect to the
Mortgage Loan on its Due Date or within the grace period, all in accordance with
the terms of the related Mortgage Note.

 

(b)                                 No Outstanding Charges.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable.  Neither Seller nor the Qualified
Originator from which Seller acquired the Mortgage Loan has advanced funds, or
induced, solicited or knowingly received any advance of funds by a party other
than the Mortgagor, directly or indirectly, for the payment of any amount
required under the Mortgage Loan, except for interest accruing from the date of
the Mortgage Note or date of disbursement of the proceeds of the Mortgage Loan,
whichever is earlier, to the day which precedes by one month the Due Date of the
first installment of principal and/or interest thereunder.

 

(c)                                  Original Terms Unmodified.  The terms of
the Mortgage Note and Mortgage have not been impaired, waived, altered or
modified in any respect, from the date of origination; except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to the Custodian and the terms of which are
reflected in the Custodial Mortgage Loan Schedule.  The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required, and its terms are reflected on the Custodial Mortgage Loan
Schedule.  No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to the Custodian and the terms
of which are reflected in the Custodial Mortgage Loan Schedule.

 

(d)                                 No Defenses.  The Mortgage Loan is not
subject to any right of rescission, set-off, counterclaim or defense, including,
without limitation, the defense of usury, nor will the operation of any of the
terms of the Mortgage Note or the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable, in
whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto, and no Mortgagor in respect of
the Mortgage Loan was a debtor in any state or Federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated.  Unless otherwise
permitted by the Underwriting Guidelines, Mortgagor (i) did not have a prior
bankruptcy and (ii) did not previously own property that was the subject of a
foreclosure during the time the Mortgagor was the owner of record.  Seller has
no knowledge nor has it received

 

Schedule 1-1

--------------------------------------------------------------------------------


 

any notice that any Mortgagor in respect of the Mortgage Loan is a debtor in any
state or federal bankruptcy or insolvency proceeding.  Seller has no knowledge
of any circumstances or condition with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or materially adversely
affect the value or marketability of the Mortgage Loan.

 

(e)                                  Hazard Insurance.  The Mortgaged Property
is insured by a fire and extended perils insurance policy, issued by a Qualified
Insurer, and such other hazards as are customary in the area where the Mortgaged
Property is located, and to the extent required by Seller as of the date of
origination consistent with the Underwriting Guidelines, against earthquake and
other risks insured against by Persons operating like properties in the locality
of the Mortgaged Property, in an amount not less than the greatest of (i) 100%
of the replacement cost of all improvements to the Mortgaged Property, (ii) the
outstanding principal balance of the Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines.  If any portion of the Mortgaged Property is in an area identified
by any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan (2) the
full insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974.  All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without 30 days’ prior written notice to the mortgagee. 
No such notice has been received by Seller.  All premiums on such insurance
policy have been paid.  The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor.  Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development. 
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect.  Seller has not engaged in, and has no
knowledge of the Mortgagor’s having engaged in, any act or omission which would
impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

 

(f)                                   Environmental Compliance.  There does not
exist on the Mortgaged Property any hazardous substances, hazardous wastes or
solid wastes, as such terms are defined in the Comprehensive Environmental
Response Compensation and Liability Act, the Resource

 

Schedule 1-2

--------------------------------------------------------------------------------


 

Conservation and Recovery Act of 1976, or other applicable federal, state or
local environmental laws including, without limitation, asbestos, in each case
in excess of the permitted limits and allowances set forth in such environmental
laws to the extent such laws are applicable to the Mortgaged Property.  There is
no pending action or proceeding directly involving the Mortgaged Property in
which compliance with any environmental law, rule or regulation is an issue;
there is no violation of any applicable environmental law (including, without
limitation, asbestos), rule or regulation with respect to the Mortgaged
Property; and nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
use and enjoyment of said property.

 

(g)                                  Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and Seller shall maintain or shall cause its agent to maintain in
its possession, available for the inspection of Buyer, and shall deliver to
Buyer, upon demand, evidence of compliance with all such requirements.

 

(h)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
affect any such release, cancellation, subordination or rescission.  Seller has
not waived the performance by the Mortgagor of any action, if the Mortgagor’s
failure to perform such action would cause the Mortgage Loan to be in default,
nor has Seller waived any default resulting from any action or inaction by the
Mortgagor.

 

(i)                                     Location and Type of Mortgaged
Property.  The Mortgaged Property is located in an Acceptable State as
identified in the Custodial Mortgage Loan Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon,
or a two- to four-family dwelling, or an individual condominium unit in a
low-rise condominium project, or an individual unit in a planned unit
development or a de minimis planned unit development; provided, however, that
any condominium unit or planned unit development shall conform with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings or
shall conform to underwriting guidelines acceptable to Buyer in its sole
discretion and that no residence or dwelling is a mobile home.  No portion of
the Mortgaged Property is used for commercial purposes; provided, that, the
Mortgaged Property may be a mixed use property if such Mortgaged Property
conforms to underwriting guidelines acceptable to Buyer in its sole discretion.

 

(j)                                    Valid First Lien.  The Mortgage is a
valid, subsisting, enforceable and perfected with respect to each first lien
Mortgage Loan, first priority lien and first priority security interest on the
real property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing.  The lien of the Mortgage is subject only to:

 

Schedule 1-3

--------------------------------------------------------------------------------


 

a.                                      the lien of current real property taxes
and assessments not yet due and payable;

 

b.                                      covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in Buyer’s title insurance policy delivered to the
originator of the Mortgage Loan and (a) referred to or otherwise considered in
the appraisal made for the originator of the Mortgage Loan or (b) which do not
adversely affect the Appraised Value of the Mortgaged Property set forth in such
appraisal;

 

c.                                       other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer.  The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage.

 

(k)                                 Validity of Mortgage Documents.  The
Mortgage Note and the Mortgage and any other agreement executed and delivered by
a Mortgagor or guarantor, if applicable, in connection with a Mortgage Loan are
genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms.  All parties to the Mortgage
Note, the Mortgage and any other such related agreement had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note, the
Mortgage and any such agreement, and the Mortgage Note, the Mortgage and any
other such related agreement have been duly and properly executed by such
related parties.  No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of any Person, including, without limitation, the Mortgagor, any appraiser, any
builder or developer, or any other party involved in the origination of the
Mortgage Loan.  Seller has reviewed all of the documents constituting the
Mortgage File and has made such inquiries as it deems necessary to make and
confirm the accuracy of the representations set forth herein.  To the best of
Seller’s knowledge, except as disclosed to Buyer in writing, all tax
identifications and property descriptions are legally sufficient; and tax
segregation, where required, has been completed.

 

(l)                                     Full Disbursement of Proceeds.  There is
no further requirement for future advances under the Mortgage Loan, and any and
all requirements as to completion of any on-site or off-site improvement and as
to disbursements of any escrow funds therefor have been complied with.  All
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.  All
broker fees have been properly assessed to the Mortgagor and no claims will
arise as to broker fees that are double charged and for which the Mortgagor
would be entitled to reimbursement.

 

Schedule 1-4

--------------------------------------------------------------------------------


 

(m)                             Ownership.  Seller has full right to sell the
Mortgage Loan to Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to sell each Mortgage Loan pursuant to this Agreement and following
the sale of each Mortgage Loan, Buyer will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest except any such security interest created pursuant to the
terms of this Agreement.

 

(n)                                 Doing Business.  All parties which have had
any interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) a federal savings and loan association, a savings
bank or a national bank having a principal office in such state, or (D) not
doing business in such state.

 

(o)                                 Title Insurance.  The Mortgage Loan is
covered by either (i) an attorney’s opinion of title and abstract of title, the
form and substance of which is acceptable to prudent mortgage lending
institutions making mortgage loans in the area wherein the Mortgaged Property is
located or (ii) an ALTA lender’s title insurance policy or other generally
acceptable form of policy or insurance acceptable to Fannie Mae or Freddie Mac
and each such title insurance policy is issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring Seller, its successors and assigns,
as to the first priority lien of the Mortgage, as applicable, in the original
principal amount of the Mortgage Loan, with respect to a Mortgage Loan (or to
the extent a Mortgage Note provides for negative amortization, the maximum
amount of negative amortization in accordance with the Mortgage), subject only
to the exceptions contained in clauses (a), (b) and (c) of paragraph (i) of this
Schedule 1, and in the case of adjustable rate Mortgage Loans, against any loss
by reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment.  Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance.  Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein.  The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. Seller,
its successors and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement.  No claims have been made
under such lender’s title insurance policy, and no prior holder or servicer of
the related Mortgage, including Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller.

 

Schedule 1-5

--------------------------------------------------------------------------------


 

(p)                                 No Defaults.  There is no default, breach,
violation or event of acceleration existing under the Mortgage or the Mortgage
Note and no event has occurred which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration, and neither Seller nor its
predecessors have waived any default, breach, violation or event of
acceleration.

 

(q)                                 No Mechanics’ Liens.  There are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under the law could give rise to
such liens) affecting the Mortgaged Property which are or may be liens prior to,
or equal or coordinate with, the lien of the Mortgage.

 

(r)                                    Location of Improvements; No
Encroachments.  All improvements which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property.  No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning and building law, ordinance or regulation.  All seller and/or
builder cash concessions have been subtracted from the Appraised Value of the
Mortgage Property for purposes of determining the LTV.

 

(s)                                   Origination; Payment Terms.  The Mortgage
Loan was originated by or in conjunction with a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar banking institution
which is supervised and examined by a federal or state authority.  Principal
and/or interest payments on the Mortgage Loan commenced no more than 60 days
after funds were disbursed in connection with the Mortgage Loan.  No Mortgage
Loan has a balloon payment feature.  To the extent required by the Underwriting
Guidelines, the Mortgagor contributed at least five percent (5%) (or three and
one-half percent (3.5%) for FHA Loans) of the purchase price for the Mortgaged
Property from their own funds.  Interest on the Mortgage Loan is calculated on
the basis of a 360-day year consisting of twelve 30-day months.  With respect to
adjustable rate Mortgage Loans, the Mortgage Interest Rate is adjusted on each
Interest Rate Adjustment Date to equal the Index plus the Gross Margin (rounded
up or down to the nearest .125%), subject to the Mortgage Interest Rate Cap. 
The Mortgage Note is payable on the first day of each month in equal monthly
installments of principal and/or interest (subject to an “interest only” period
in the case of Interest Only Loans), which installments of interest (a) with
respect to adjustable rate Mortgage Loans are subject to change on the Interest
Rate Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date and (b) with respect to Interest Only Loans are
subject to change on the Interest Only Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Only Adjustment Date, in both cases with
interest calculated and payable in arrears, sufficient to amortize the Mortgage
Loan fully by the stated maturity date, over an original term of not more than
30 years from commencement of amortization.

 

(t)                                    Customary Provisions.  The Mortgage Note
has a stated maturity.  The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the

 

Schedule 1-6

--------------------------------------------------------------------------------


 

benefits of the security provided thereby, including, (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property.  There is no homestead or
other exemption or other right available to the Mortgagor or any other person,
or restriction on the Seller or any other person, including without limitation,
any federal, state or local, law, ordinance, decree, regulation, guidance,
attorney general action, or other pronouncement, whether temporary or permanent
in nature, that would interfere with, restrict or delay, either (y) the ability
of the Seller, Buyer or any servicer or any successor servicer to sell the
related Mortgaged Property at a trustee’s sale or otherwise, or (z) the ability
of the Seller, Buyer or any servicer or any successor servicer to foreclose on
the related Mortgage.  The Mortgage Note and Mortgage are on forms acceptable to
Freddie Mac or Fannie Mae.

 

(u)                                 Occupancy of the Mortgaged Property.  As of
the Purchase Date the Mortgaged Property is lawfully occupied under applicable
law.  All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities.  Seller has not received notification
from any Governmental Authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be.  Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate.  With respect to any Mortgage Loan originated
with an “owner-occupied” Mortgaged Property, the Mortgagor represented at the
time of origination of the Mortgage Loan that the Mortgagor would occupy the
Mortgaged Property as the Mortgagor’s primary residence.

 

(v)                                 No Additional Collateral.  The Mortgage Note
is not and has not been secured by any collateral except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (i) above.

 

(w)                               Deeds of Trust.  In the event the Mortgage
constitutes a deed of trust, a trustee, authorized and duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Custodian or Buyer to the trustee under the deed of trust, except
in connection with a trustee’s sale after default by the Mortgagor.

 

(x)                                 Transfer of Mortgage Loans.  Except with
respect to Mortgage Loans intended for purchase by GNMA and for Mortgage Loans
registered with MERS, the Assignment of Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.

 

(y)                                 Due-On-Sale.  Except with respect to
Mortgage Loans intended for purchase by GNMA, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.

 

Schedule 1-7

--------------------------------------------------------------------------------


 

(z)                                  No Buydown Provisions; No Graduated
Payments or Contingent Interests.  Except with respect to Agency Mortgage Loans,
the Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision.  The Mortgage
Loan is not a graduated payment mortgage loan and the Mortgage Loan does not
have a shared appreciation or other contingent interest feature.

 

(aa)                          Consolidation of Future Advances.  Any future
advances made to the Mortgagor prior to the Purchase Date have been consolidated
with the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term.  The lien of the Mortgage securing the consolidated principal
amount is expressly insured as having first lien priority by a title insurance
policy, an endorsement to the policy insuring the mortgagee’s consolidated
interest or by other title evidence acceptable to Fannie Mae and Freddie Mac. 
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan.

 

(bb)                          No Condemnation Proceeding.  There have not been
any condemnation proceedings with respect to the Mortgaged Property and Seller
has no knowledge of any such proceedings.

 

(cc)                            Collection Practices; Escrow Deposits; Interest
Rate Adjustments.  The origination and collection practices used by the
originator, each servicer of the Mortgage Loan and Seller with respect to the
Mortgage Loan have been in all respects in compliance with Accepted Servicing
Practices, applicable laws and regulations, and have been in all respects legal
and proper.  With respect to escrow deposits and Escrow Payments, all such
payments are in the possession of, or under the control of, Seller and there
exist no deficiencies in connection therewith for which customary arrangements
for repayment thereof have not been made.  All Escrow Payments have been
collected in full compliance with state and federal law.  An escrow of funds is
not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable.  No escrow deposits or Escrow Payments or other
charges or payments due Seller have been capitalized under the Mortgage or the
Mortgage Note.  All Mortgage Interest Rate adjustments have been made in strict
compliance with state and federal law and the terms of the related Mortgage
Note.  Any interest required to be paid pursuant to state, federal and local law
has been properly paid and credited.

 

(dd)                          Conversion to Fixed Interest Rate.  Except as
allowed by Fannie Mae or Freddie Mac or otherwise as expressly approved in
writing by Buyer, with respect to adjustable rate Mortgage Loans, the Mortgage
Loan is not convertible to a fixed interest rate Mortgage Loan.

 

(ee)                            Other Insurance Policies.  No action, inaction
or event has occurred and no state of facts exists or has existed that has
resulted or will result in the exclusion from, denial of, or defense to coverage
under any applicable special hazard insurance policy, PMI Policy or bankruptcy
bond, irrespective of the cause of such failure of coverage.  In connection with
the

 

Schedule 1-8

--------------------------------------------------------------------------------


 

placement of any such insurance, no commission, fee, or other compensation has
been or will be received by Seller or by any officer, director, or employee of
Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ff)                              Servicemembers Civil Relief Act.  The
Mortgagor has not notified Seller, and Seller has no knowledge, of any relief
requested or allowed to the Mortgagor under the Servicemembers Civil Relief Act
of 2003.

 

(gg)                            Appraisal.  Except as otherwise permitted by the
terms of any relevant Agency program, the Mortgage File contains an appraisal of
the related Mortgaged Property signed prior to the funding of the Mortgage Loan
by a qualified appraiser, duly appointed by Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated. As of the origination date, no required appraisal is more
than one hundred and twenty (120) days old.

 

(hh)                          Disclosure Materials.  The Mortgagor has executed
a statement to the effect that the Mortgagor has received all disclosure
materials required by applicable law with respect to the making of adjustable
rate mortgage loans, and Seller maintains such statement in the Mortgage File.

 

(ii)                                  Construction or Rehabilitation of
Mortgaged Property.  No Mortgage Loan was made in connection with the
construction or rehabilitation of a Mortgaged Property or facilitating the
trade-in or exchange of a Mortgaged Property.

 

(jj)                                No Defense to Insurance Coverage.  No action
has been taken or failed to be taken, no event has occurred and no state of
facts exists or has existed on or prior to the Purchase Date (whether or not
known to Seller on or prior to such date) which has resulted or will result in
an exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of Seller,
the related Mortgagor or any party involved in the application for such
coverage, including the appraisal, plans and specifications and other exhibits
or documents submitted therewith to the insurer under such insurance policy, or
for any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.

 

(kk)                          Capitalization of Interest.  The Mortgage Note
does not by its terms provide for the capitalization or forbearance of interest.

 

(ll)                                  No Equity Participation.  No document
relating to the Mortgage Loan provides for any contingent or additional interest
in the form of participation in the cash flow of

 

Schedule 1-9

--------------------------------------------------------------------------------


 

the Mortgaged Property or a sharing in the appreciation of the value of the
Mortgaged Property.  The indebtedness evidenced by the Mortgage Note is not
convertible to an ownership interest in the Mortgaged Property or the Mortgagor
and Seller has not financed nor does it own directly or indirectly, any equity
of any form in the Mortgaged Property or the Mortgagor.

 

(mm)                  Proceeds of Mortgage Loan.  The proceeds of the Mortgage
Loan have not been and shall not be used to satisfy, in whole or in part, any
debt owed or owing by the Mortgagor to Seller or any Affiliate or correspondent
of Seller, except in connection with a refinanced Mortgage Loan; provided,
however, that other than with respect to FHA Loans and VA Loans originated in
accordance with their respective guidelines, no such refinanced Mortgage Loan
shall have been originated pursuant to a streamlined mortgage loan refinancing
program.

 

(nn)                          Origination Date.  The Purchase Date is no more
than thirty (30) days following the origination date.

 

(oo)                          No Exception.  The Custodian has not noted any
material exceptions on a Custodial Mortgage Loan Schedule with respect to the
Mortgage Loan which would materially adversely affect the Mortgage Loan or
Buyer’s interest in the Mortgage Loan.

 

(pp)                          Mortgage Submitted for Recordation.  The Mortgage
either has been or will promptly be submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(qq)                          Documents Genuine.  Such Purchased Mortgage Loan
and all accompanying collateral documents are complete and authentic and all
signatures thereon are genuine.  Such Purchased Mortgage Loan is a “closed” loan
fully funded by Seller and held in Seller’s name.

 

(rr)                                Bona Fide Loan.  Such Purchased Mortgage
Loan arose from a bona fide loan, complying with all applicable State and
Federal laws and regulations, to persons having legal capacity to contract and
is not subject to any defense, set-off or counterclaim.

 

(ss)                              Other Encumbrances.  To the best of Seller’s
knowledge, any property subject to any security interest given in connection
with such Purchased Mortgage Loan is not subject to any other encumbrances other
than a stated first mortgage, if applicable, and encumbrances which may be
allowed under the Underwriting Guidelines.

 

(tt)                                Description.  Each Purchased Mortgage Loan
conforms to the description thereof as set forth on the related Custodial
Mortgage Loan Schedule delivered to the Custodian and Buyer.

 

(uu)                          Located in U.S.  No collateral (including, without
limitation, the related real property and the dwellings thereon and otherwise)
relating to a Purchased Mortgage Loan is located in any jurisdiction other than
in one of the fifty (50) states of the United States of America or the District
of Columbia.

 

Schedule 1-10

--------------------------------------------------------------------------------


 

(vv)                          Underwriting Guidelines.  Each Purchased Mortgage
Loan has been originated in accordance with the Underwriting Guidelines
(including all supplements or amendments thereto) previously provided to Buyer.

 

(ww)                      Aging.  Such Purchased Mortgage Loan has not been
subject to a Transaction hereunder for more than the applicable Aging Limit.

 

(xx)                          Committed Mortgage Loans.  Each Committed Mortgage
Loan is covered by a Take-out Commitment, does not exceed the availability under
such Take-out Commitment (taking into consideration mortgage loans which have
been purchased by the respective Take-out Investor under the Take-out Commitment
and mortgage loan which Seller has identified to Buyer as covered by such
Take-out Commitment) and conforms to the requirements and the specifications set
forth in such Take-out Commitment and the related regulations, rules,
requirements and/or handbooks of the applicable Take-out Investor and is
eligible for sale to and insurance or guaranty by, respectively the applicable
Take-out Investor and applicable insurer.  Each Take-out Commitment is a legal,
valid and binding obligation of Seller enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(yy)                          Primary Mortgage Guaranty Insurance.  Each
Mortgage Loan is insured as to payment defaults by a policy of primary mortgage
guaranty insurance in the amount required where applicable, and by an insurer
approved, by the applicable Take-out Investor, if applicable, and all provisions
of such primary mortgage guaranty insurance have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid.  Each Mortgage Loan which is represented to Buyer to have, or to
be eligible for, FHA insurance is insured, or eligible to be insured, pursuant
to the National Housing Act.  Each Mortgage Loan which is represented by Seller
to be guaranteed, or to be eligible for guaranty, by the VA is guaranteed, or
eligible to be guaranteed, under the provisions of Chapter 37 of Title 38 of the
United States Code.  As to each FHA insurance certificate or each VA guaranty
certificate, Seller has complied with applicable provisions of the insurance for
guaranty contract and federal statutes and regulations, all premiums or other
charges due in connection with such insurance or guarantee have been paid, there
has been no act or omission which would or may invalidate any such insurance or
guaranty, and the insurance or guaranty is, or when issued, will be, in full
force and effect with respect to each Mortgage Loan.  There are no defenses,
counterclaims, or rights of setoff affecting the Mortgage Loans or affecting the
validity or enforceability of any private mortgage insurance or FHA insurance
applicable to the Mortgage Loans or any VA guaranty with respect to the Mortgage
Loans.

 

(zz)                            Tax Service.  The Mortgage Loan is covered by a
life of loan, transferrable real estate tax service contract that may be
assigned to Buyer.

 

(aaa)                   Predatory Lending Regulations; High Cost Loans.  No
Mortgage Loan is classified as High Cost Mortgage Loans.

 

(bbb)                   Credit Score and Reporting.  As of the Purchase Date,
the Mortgagor’s credit score as listed on the Mortgage Loan Schedule is no more
than ninety (90) days old.  Full,

 

Schedule 1-11

--------------------------------------------------------------------------------


 

complete and accurate information with respect to the Mortgagor’s credit file
was furnished to Equifax, Experian and Trans Union Credit Information in
accordance with the Fair Credit Reporting Act and its implementing regulations.

 

(ccc)                      Wet-Ink Mortgage Loans.  With respect to each
Mortgage Loan that is a Wet-Ink Mortgage Loan, the Settlement Agent has been
instructed in writing by Seller to hold the related Mortgage Loan Documents as
agent and bailee for Buyer or Buyer agent and to promptly forward such Mortgage
Loan Documents in accordance with the provisions of the Custodial Agreement and
the Escrow Instruction Letter.

 

(ddd)                   FHA Mortgage Insurance; VA Loan Guaranty.  With respect
to the FHA Loans, the FHA Mortgage Insurance Contract is in full force and
effect and there exists no impairment to full recovery without indemnity to the
Department of Housing and Urban Development or the FHA under FHA Mortgage
Insurance.  With respect to the VA Loans, the VA Loan Guaranty Agreement is in
full force and effect to the maximum extent stated therein.  All necessary steps
have been taken to keep such guaranty or insurance valid, binding and
enforceable and each of such is the binding, valid and enforceable obligation of
the FHA and the VA, respectively, to the full extent thereof, without surcharge,
set-off or defense.  Each FHA Loan and VA Loan was originated in accordance with
the criteria of an Agency for purchase of such Mortgage Loans.

 

Schedule 1-12

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

AUTHORIZED REPRESENTATIVES

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Authorized Representatives for execution of Program Agreements and amendments

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

 

Name

 

Title

 

Signature

 

 

 

 

 

Bruce Kaiserman

 

 

 

 

 

 

 

 

 

Margaret Dellafera

 

 

 

 

 

 

 

 

 

Adam Loskove

 

 

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PURCHASE CONFIRMATION

 

[Date]

 

[Name]

                                

                                

Attention:

 

Credit Suisse First Boston Mortgage Capital LLC (“CSFBMCL”) is pleased to
confirm your sale and our purchase of the Mortgage Loans described below and on
the attached Custodial Mortgage Loan Schedule pursuant to the Master Repurchase
Agreement dated as of September 21, 2012 (as amended from time to time, the
“Master Repurchase Agreement”) by and among Excel Mortgage
Servicing, Inc., Integrated Real Estate Service Corp., Impac Mortgage
Holdings, Inc. and Credit Suisse First Boston Mortgage Capital LLC under the
following terms and conditions:

 

Asset Value:

 

$

 

 

Current Principal Amount of Mortgage Loans:

 

$

 

 

Aggregate Purchase Price:

 

$

 

 

Purchase Date:

 

 

 

Repurchase Date:

 

 

 

Pricing Rate:

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

Aggregate Purchase Price (date):

 

$

 

 

Less Previous Aggregate Purchase Price:

 

$

 

 

Less Price Differential due on (date):

 

$

 

 

Net funds due [CSFB]/[Name] on (date):

 

$

 

 

 

The Master Repurchase Agreement is incorporated by reference into this
Transaction Confirmation, is made a part hereof as if it were fully set forth
herein and is extended hereby until all amounts due in connection with this
Transaction are paid in full.

 

A-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein but not defined herein shall have the meanings
specified in the Master Repurchase Agreement.

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESERVED

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESERVED

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Excel Mortgage Servicing, Inc.  (“Seller”)
hereby irrevocably constitutes and appoints Credit Suisse First Boston Mortgage
Capital LLC (“Buyer”) and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion:

 

(a)                                 in the name of Seller, or in its own name,
or otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due with
respect to any assets purchased by Buyer under the Master Repurchase Agreement
(as amended, restated or modified) dated September 21, 2012 (the “Assets”) and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any other assets whenever payable;

 

(b)                                 to pay or discharge taxes and liens levied
or placed on or threatened against the Assets;

 

(c)                                  (i) to direct any party liable for any
payment under any Assets to make payment of any and all moneys due or to become
due thereunder directly to Buyer or as Buyer shall direct; (ii) to ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Assets; (iii) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Assets; (iv) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Assets or any proceeds thereof and to
enforce any other right in respect of any Assets; (v) to defend any suit, action
or proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in
clause (vii) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (viii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Assets
as fully and completely as though Buyer were the absolute owner thereof for all
purposes, and to do, at Buyer’s option and Seller’s expense, at any time, and
from time to time, all acts and things which Buyer deems necessary to protect,
preserve or realize upon the Assets and Buyer’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as Seller might do;

 

(d)                                 for the purpose of carrying out the transfer
of servicing with respect to the Assets from Seller to a successor servicer
appointed by Buyer in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by Seller, to, in the name of
Seller or its own name, or otherwise, prepare and send or cause to be sent
“good-bye” letters to all mortgagors under the Assets, transferring the
servicing of the Assets to a successor servicer appointed by Buyer in its sole
discretion;

 

D-1

--------------------------------------------------------------------------------


 

(e)                                  for the purpose of delivering any notices
of sale to mortgagors or other third parties, including without limitation,
those required by law.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this              day of                         ,
201      .

 

 

 

Excel Mortgage Servicing, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

 

On the              day of                         , 201     before me, a Notary
Public in and for said State, personally appeared
                                                                , known to me to
be                                                                            of
Excel Mortgage Servicing, Inc., the institution that executed the within
instrument and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

My Commission expires 

 

 

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OPINION OF SELLER’S COUNSEL

 

                      ,       

 

Credit Suisse First Boston Mortgage Capital LLC
Eleven Madison Avenue
New York, New York 10010

 

Ladies and Gentlemen:

 

We have acted as counsel to Excel Mortgage Servicing, Inc.
(“Seller”), Integrated Real Estate Service Corp. (“IRES”) and Impac Mortgage
Holdings, Inc. (a “Guarantor”, together with IRES, the “Guarantors”) in
connection with the sale and repurchase by Seller of certain loans (the
“Mortgage Loans”) purchased from time to time (each such date, a “Purchase
Date”) by Credit Suisse First Boston Mortgage Capital LLC (“Buyer”) pursuant to
a Master Repurchase Agreement, dated as of September 21, 2012, among Seller,
Guarantors and Buyer (the “Master Repurchase Agreement”) and Guarantors’
guarantee of Seller’s obligations under the Master Repurchase Agreement pursuant
to the Guaranty dated as of September 21, 2012 (the “Guaranty”).  Capitalized
terms used but not defined herein shall have the meanings set forth in the
Master Repurchase Agreement.

 

We have acted as counsel to Seller and Guarantors in connection with the
preparation, execution and delivery of the Master Repurchase Agreement and the
Guaranty.

 

In connection with rendering this opinion, we have examined such documents as we
have deemed necessary or advisable, including the following documents:

 

a.             The Program Agreements;

 

b.             The organizational documents of Seller and the Guarantors;

 

c.             The certified Consents of the Officer of Seller and each
Guarantor relating to the transactions provided for in the Program Agreements;

 

d.             A copy of a UCC-1 financing statement describing the Repurchase
Assets naming Seller as debtor and Buyer as secured party, which will be filed
under the Uniform Commercial Code as in effect in the State of
                       with the office of the [Secretary of the State] of
                   (the “Filing Office”) on or about                     ,
20     (the “Financing Statement”);

 

e.             The reports attached hereto as Exhibit A (the “Search Reports”),
which set forth the results of an examination conducted by [Federal Research
Corporation] of all currently indexed UCC-1 financing statements naming Seller
as debtor that are on file in the Filing Office;

 

f.             [Good standing certificates, as of a recent date, for Seller and
each Guarantor from each of the States listed on Schedule 1 attached hereto;]
and

 

E-1

--------------------------------------------------------------------------------


 

g.             The certificates, letters and opinions required to be furnished
by Seller, Guarantors and others in connection with the execution of the Program
Agreements, and the additional certificates, letter and documents delivered by
or on behalf of such parties concurrently herewith.

 

For purposes of the opinions expressed below, we have assumed the authenticity
of all documents submitted to us as originals, the genuineness of all
signatures, the legal capacity of natural persons and the conformity to the
originals of all documents.

 

Based solely upon the foregoing, we are of the opinion that:

 

1.             Seller is a corporation, duly organized, validly existing and in
good standing under the laws of the State of [[          ]], and has the
corporate power and authority to own its properties and transact the business in
which it is engaged.  Seller is duly qualified as a foreign [[          ]] to
transact business in, and is in good standing under, the laws of each state in
which a mortgaged property is located or is otherwise exempt under applicable
law from such qualification.  The principal place of business of Seller is
located at                       .

 

2.             IRES is a corporation, duly organized, validly existing and in
good standing under the laws of the State of                 , and has the
corporate power and authority to own its properties and transact the business in
which it is engaged.  IRES is duly qualified as a foreign corporation to
transact business in, and is in good standing under, the laws of each state in
which a mortgaged property is located or is otherwise exempt under applicable
law from such qualification.  The principal place of business of IRES is located
at               .  Impac Mortgage Holdings, Inc. is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
                , and has the corporate power and authority to own its
properties and transact the business in which it is engaged.  Impac Mortgage
Holdings, Inc. is duly qualified as a foreign corporation to transact business
in, and is in good standing under, the laws of each state in which a mortgaged
property is located or is otherwise exempt under applicable law from such
qualification.  The principal place of business of Impac Mortgage Holdings, Inc.
is located at               .

 

3.             Seller has the power to engage in the transactions contemplated
by the Program Agreements, and has all requisite power, authority and legal
right to execute and deliver the Program Agreements, to transfer and deliver the
Purchased Mortgage Loans, to pledge the Repurchase Assets and to perform and
observe the terms and conditions of the Program Agreements.  Each Guarantor has
the power, authority and legal right to issue and deliver the Guaranty and to
perform and observe the terms and conditions thereof.

 

4.             The Program Agreements have been duly and validly authorized,
executed and delivered by each of Seller and each Guarantor, as applicable, and
are valid, legal and binding agreements, enforceable against Seller and each
Guarantor in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, none of
which will materially interfere with the realization of the benefits provided
thereunder or with Buyer’s ownership of the Mortgage Loans.

 

E-2

--------------------------------------------------------------------------------


 

5.             No consent, approval, authorization or order of, or notice,
filing or registration with, any court or governmental agency or body is
required for the execution, delivery and performance by either Seller or
Guarantors of, or compliance by such entity with, the Program Agreements, or the
transfer of the Purchased Mortgage Loans or the pledge of the Repurchase Assets
or the consummation of the transactions contemplated by the Program Agreements.

 

6.             Neither the transfer or delivery of the Mortgage Loans, nor the
consummation of any other of the transactions contemplated in the Program
Agreements, nor the fulfillment of the terms of the Program Agreements will
result in a breach of or constitutes or will constitute a default under (a) the
charter or by-laws of either of Seller or Guarantors, or the terms of any
material indenture or other agreement or instrument to which either Seller or
Guarantors is a party or by which it is bound or to which it is subject, (b) any
contractual or legal restriction contained in any indenture, mortgage, deed of
trust, agreement, instrument or other similar document to which Seller is a
party or by which it is bound or to which it is subject, or (c) any statute or
order, rule, regulation, writ, injunction or decree of any court, governmental
authority or regulatory body to which either Seller or Guarantors or any of its
properties is subject or by which it is bound.

 

7.             There are no actions, suits, proceedings or investigations
pending or, to the best of our knowledge, threatened against either Seller or
Guarantors that, in our judgment, either in any one instance or in the
aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of either Seller or
Guarantors or in any material impairment of the right or ability of either
Seller or Guarantors to carry on its business substantially as now conducted or
in any material liability on the part of either Seller or Guarantors that would
draw into question the validity of the Program Agreements, or of any action
taken or to be taken in connection with the transactions contemplated thereby,
or that would be likely to impair materially the ability of either Seller or
Guarantors to perform under the terms of, the Program Agreements.

 

8.             The Repurchase Agreement is effective to create, in favor of the
Buyer, a valid “security interest” as defined in Section 1-201(37) of the
Uniform Commercial Code in all of the right, title and interest of the Seller
in, to and under the Repurchase Assets, except that (a) such security interests
will continue in Repurchase Assets after its sale, exchange or other disposition
only to the extent provided in Section 9-315 of the Uniform Commercial Code,
(b) the security interests in Repurchase Assets in which the Seller acquires
rights after the commencement of a case under the Bankruptcy Code in respect of
the Seller may be limited by Section 552 of the Bankruptcy Code.

 

9.             When the Mortgage Notes are delivered to the Custodian, endorsed
in blank by a duly authorized officer of Seller, the security interest referred
to in Section [8] above in the Mortgage Notes will constitute a fully perfected
first-priority security interest in all right, title and interest of Seller
therein.

 

10.          (a)           Upon the filing of Financing Statements with the
Filing Office, the security interests referred to in Section [8] above will
constitute a fully perfected security interest under the Uniform Commercial Code
in all right, title and interest of Seller in, to and under such

 

E-3

--------------------------------------------------------------------------------


 

Repurchase Assets, to the extent that a security interest therein can be
perfected by filing under the Uniform Commercial Code.

 

(b)           The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets as of the dates and times specified on Schedule 2.  The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Repurchase Assets prior to the effective dates of the UCC Search
Report.

 

11.          Neither Seller nor any Guarantor is an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

 

Very truly yours,

 

 

 

 

 

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CERTIFICATE OF AN OFFICER OF THE SELLER [OR GUARANTOR]

 

The undersigned,                          of [Excel Mortgage Servicing, Inc.]
[Integrated Real Estate Service Corp.] [Impac Mortgage Holdings, Inc.], a
[STATE] [corporation] (the “[Seller] [Guarantor]”), hereby certifies on behalf
of [Seller] [Guarantor] as follows:

 

1.             Attached hereto as Exhibit A is a copy of the formation documents
of the [Seller] [Guarantor], as certified by the Secretary of State of the State
of [STATE].

 

2.             Neither any amendment to the formation documents of the [Seller]
[Guarantor] nor any other charter document with respect to the [Seller]
[Guarantor] has been filed, recorded or executed since                    ,
201    , and no authorization for the filing, recording or execution of any such
amendment or other charter document is outstanding.

 

3.             Attached hereto as Exhibit B is a true, correct and complete copy
of the By-laws of the [Seller] [Guarantor] as in effect as of the date hereof
and at all times since                 , 201    .

 

4.             Attached hereto as Exhibit C is a true, correct and complete copy
of resolutions adopted by the Board of Directors of the [Seller] [Guarantor] by
unanimous written consent on                        , 201_ (the “Resolutions”).
The Resolutions have not been further amended, modified or rescinded and are in
full force and effect in the form adopted, and they are the only resolutions
adopted by the Board of Directors of the [Seller] [Guarantor] or by any
committee of or designated by such Board of Directors relating to the execution
and delivery of, and performance of the transactions contemplated by the Master
Repurchase Agreement dated as of September 21, 2012 (the “Repurchase
Agreement”), among the Seller, the Guarantors and Credit Suisse First Boston
Mortgage Capital LLC (the “Buyer”) and the Custodial Agreement dated as of
September 21, 2012, among the Seller, the Buyer and Deutsche Bank National Trust
Company, as custodian (the “Custodian”).

 

5.             The Repurchase Agreement and the [Custodial Agreement]
[Guarantee] are substantially in the form approved by the Resolutions or
pursuant to authority duly granted by the Resolutions.

 

6.             The undersigned, as a officers of the [Seller] [Guarantor] or as
attorney-in-fact, are authorized to and have signed manually the Repurchase
Agreement, the [Custodial Agreement] [Guarantee] or any other document delivered
in connection with the transactions contemplated thereby, were duly elected or
appointed, were qualified and acting as such officer or attorney-in-fact at the
respective times of the signing and delivery thereof, and were duly authorized
to sign such document on behalf of the [Seller] [Guarantor], and the signature
of each such person appearing on any such document is the genuine signature of
each such person.

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the            day of                                     , 201    .

 

 

 

[Excel Mortgage Servicing, Inc.] [Integrated Real Estate Service Corp.] [Impac
Mortgage Holdings, Inc.], as [Seller] [Guarantor]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

Exhibit C to Officer’s Certificate of the Seller [or Guarantor]

 

CORPORATE RESOLUTIONS OF SELLER [OR GUARANTOR]

 

Action of the Board of Directors
Without a Meeting Pursuant to
Section              of      

 

The undersigned, being the directors of
[                                            ], a [national] banking
[association] [corporation] (the “Seller”), do hereby consent to the taking of
the following action without a meeting and do hereby adopt the following
resolutions by written consent pursuant to Section                          of
                             of the State of                     :

 

WHEREAS, it is in the best interests of the Seller to transfer from time to time
to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans at a
date certain or on demand, against the transfer of funds by Seller pursuant to
the terms of the Repurchase Agreement (as defined below).

 

NOW, THEREFORE, be it

 

RESOLVED, that the execution, delivery and performance by the Seller of the
Master Repurchase Agreement (the “Repurchase Agreement”) to be entered into by
the Seller,  Integrated Real Estate Service Corp. (“IRES”), Impac Mortgage
Holdings, Inc. (a “Guarantor”, together with IRES, the “Guarantors”) and Credit
Suisse First Boston Mortgage Capital LLC, as Buyer, substantially in the form of
the draft dated September 21, 2012, attached hereto as Exhibit A, are hereby
authorized and approved and that the [President] or any [Vice President]
(collectively, the “Authorized Officers”) of the Seller be and each of them
hereby is authorized and directed to execute and deliver the Repurchase
Agreement to the Buyer with such changes as the officer executing the same shall
approve, his execution and delivery thereof to be conclusive evidence of such
approval;

 

RESOLVED, that the execution, delivery and performance by the Seller of the
Custodial Agreement (the “Custodial Agreement”) to be entered into by the
Seller, the Buyer and Deutsche Bank National Trust Company, as custodian (the
“Custodian”) substantially in the form of the draft dated September 21, 2012,
attached hereto as Exhibit B, are hereby authorized and approved and that the
Authorized Officers of the Seller be and each of them hereby is authorized and
directed to execute and deliver the Custodial Agreement to the Buyer and
Custodian with such changes as the officer executing the same shall approve, his
execution and delivery thereof to be conclusive evidence of such approval;

 

RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the Seller and to do or cause to be done, in the name and on behalf of the
Seller, any and all such acts and

 

F-1

--------------------------------------------------------------------------------


 

things, and to execute, deliver and file in the name and on behalf of the
Seller, any and all such agreements, applications, certificates, instructions,
receipts and other documents and instruments, as such Authorized Officer may
deem necessary, advisable or appropriate in order to carry out the purposes of
the foregoing resolutions.

 

RESOLVED, that the proper officers, agents and counsel of the Seller are, and
each of such officers, agents and counsel is, hereby authorized for and in the
name and on behalf of the Seller to take all such further actions and to execute
and deliver all such other agreements, instruments and documents, and to make
all governmental filings, in the name and on behalf of the Seller and such
officers are authorized to pay such fees, taxes and expenses, as advisable in
order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby.

 

Dated as of:              , 201     

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SELLER’S AND GUARANTORS’ TAX IDENTIFICATION NUMBER

 

Excel Mortgage Servicing, Inc. 80-0233937

 

Integrated Real Estate Service Corp.  90-0452263

 

Impac Mortgage Holdings, Inc. 33-0675505

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

EXISTING INDEBTEDNESS

 

None

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ESCROW INSTRUCTION LETTER TO BE PROVIDED BY SELLER BEFORE CLOSING

 

The escrow instruction letter (the “Escrow Instruction Letter”) shall also
include the following instruction to the Settlement Agent (the “Escrow Agent”):

 

Credit Suisse First Boston Mortgage Capital LLC (the “Buyer”), has agreed to
provide funds (“Escrow Funds”) to Excel Mortgage Servicing, Inc. to finance
certain mortgage loans (the “Mortgage Loans”) for which you are acting as Escrow
Agent.

 

You hereby agree that (a) you shall receive such Escrow Funds from Buyer to be
disbursed in connection with this Escrow Instruction Letter, (b) you will hold
such Escrow Funds in trust, without deduction, set-off or counterclaim for the
sole and exclusive benefit of Buyer until such Escrow Funds are fully disbursed
on behalf of Buyer in accordance with the instructions set forth herein, and
(c) you will disburse such Escrow Funds on the date specified for closing (the
“Closing Date”) only after you have followed the Escrow Instruction Letter’s
requirements with respect to the Mortgage Loans.  In the event that the Escrow
Funds cannot be disbursed on the Closing Date in accordance with the Escrow
Instruction Letter, you agree to promptly remit the Escrow Funds to the Buyer by
re-routing via wire transfer the Escrow Funds in immediately available funds,
without deduction, set-off or counterclaim, back to the account specified in
Buyer’s incoming wire transfer.

 

You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Buyer, and will forward the Mortgage Loan Documents and
original Escrow Instruction Letter in connection with such Mortgage Loans by
overnight courier to the Custodian within five (5) Business Days following the
date of origination.

 

You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Buyer shall have no liability with respect thereto.

 

You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.

 

The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and Buyer.
 You understand that Buyer shall act in reliance upon the provisions set forth
in this Escrow Instruction Letter, and that Buyer is an intended third party
beneficiary hereof.

 

Whether or not an Escrow Instruction Letter executed by you is received by the
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SERVICER NOTICE

 

[Date]

 

[                                ], as Servicer

[ADDRESS]

Attention:

 

Re:                             Master Repurchase Agreement, dated as of
September 21, 2012 (the “Repurchase Agreement”), by and among Excel Mortgage
Servicing, Inc. (the “Seller”), Integrated Real Estate Service Corp. (“IRES”)
and Impac Mortgage Holdings, Inc. (a “Guarantor”, together with IRES, the
“Guarantors”) and Credit Suisse First Boston Mortgage Capital LLC (the “Buyer”).

 

Ladies and Gentlemen:

 

[                                      ] (the “Servicer”) is servicing certain
mortgage loans for Seller pursuant to that certain Servicing Agreement between
the Servicer and Seller.  Pursuant to the Repurchase Agreement between Buyer and
Seller, the Servicer is hereby notified that Seller has pledged to Buyer certain
mortgage loans which are serviced by Servicer which are subject to a security
interest in favor of Buyer.

 

Upon receipt of a Notice of Event of Default from Buyer (“Notice of Event of
Default”) in which Buyer shall identify the mortgage loans which are then
pledged to Buyer under the Repurchase Agreement (the “Mortgage Loans”), the
Servicer shall segregate all amounts collected on account of such Mortgage
Loans, hold them in trust for the sole and exclusive benefit of Buyer, and remit
such collections, net of any servicing fees and advances then due and owing
pursuant to the written agreement between Servicer and Seller, in accordance
with Buyer’s written instructions.  Following such Notice of Event of Default,
Servicer shall follow the instructions of Buyer with respect to the Mortgage
Loans, and shall deliver to Buyer any information with respect to the Mortgage
Loans reasonably requested by Buyer.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

 

J-1

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses: 
Eleven Madison Avenue, New York, New York 10010; Attention: Margaret Dellafera;
Telephone: 212-325-6471.

 

Very truly yours,

 

[                                        ]

 

 

By:

 

 

Name:

 

Title:

 

 

 

ACKNOWLEDGED:

 

[                                        ]

as Servicer

 

 

By:

 

 

Title:

 

Telephone:

 

Facsimile:

 

 

J-2

--------------------------------------------------------------------------------


 

EXECUTION

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010

 

September 21, 2012

 

Excel Mortgage Servicing, Inc.

Impac Mortgage Holdings, Inc

Integrated Real Estate Service Corp.

 

19500 Jamboree Road

Irvine, CA 92612

Attention: Ron Morrison

Phone: (949) 475-3942

Fax: (949) 706-6208

Ron.Morrison@impaccompanies.com

 

with a copy to:

 

19500 Jamboree Road

Irvine, CA 92612

Attention: Todd Taylor

(949) 475-6509

 

Todd.Taylor@impaccompanies.com

 

Re:  Pricing Side Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to, and this side letter (the “Pricing Side Letter”) is
hereby incorporated by reference into, the Master Repurchase Agreement, dated as
of September 21, 2012 (as amended, supplemented and otherwise modified from time
to time, the “Agreement”), among Credit Suisse First Boston Mortgage Capital LLC
(the “Buyer”), Excel Mortgage Servicing, Inc. (the “Seller”) and Integrated Real
Estate Service Corp. (“IRES” and a “Guarantor”) and Impac Mortgage Holdings,
Inc. (“Impac”, a “Guarantor” and together with IRES, the “Guarantors”).  Any
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Agreement.

 

Section 1. Definitions.  The following terms shall have the meanings set forth
below.

 

1.1  “Adjusted Tangible Net Worth” means, for any Person, Net Worth of such
Person plus Subordinated Debt (provided that Subordinated Debt shall not be
taken into account to the extent that it would cause Adjusted Tangible Net Worth
to be comprised of greater than 25% Subordinated Debt), minus (a) Restricted
Cash (other than any portion of Restricted Cash

 

--------------------------------------------------------------------------------


 

that has a corresponding offsetting current liability); (b) 25% of investment
securities; (c) 50% of all mortgage loans held for investment; (d) 50% of real
estate owned property; (e) 50% of the MSR Valuation of any Unencumbered Mortgage
Servicing Rights; (f) 100% of the MSR Valuation of any Encumbered Mortgage
Servicing Rights, (g) 100%  of corporate or servicing advances and (h) all
intangible assets, including goodwill, patents, tradenames, trademarks,
copyrights, franchises, any organizational expenses, deferred taxes and
expenses, prepaid expenses, prepaid assets, receivables from shareholders,
Affiliates or employees, and any other asset as shown as an intangible asset on
the balance sheet of such Person on a consolidated basis as determined at a
particular date in accordance with GAAP.

 

1.2  “Aged Loan” means a Mortgage Loan which has been subject to a Transaction
hereunder for a period of greater than 30 days but not greater than 60 days.

 

1.3  “Aging Limit” means, (i) with respect to Purchased Mortgage Loans other
than Aged Loans, 30 days and (ii) with respect to Purchased Mortgage Loans that
are Aged Loans, 60 days.

 

1.4  “Asset Value” means with respect to any Purchased Mortgage Loans as of any
date of determination, an amount equal to the product of (a) the Purchase Price
Percentage for the Purchased Mortgage Loan and (b) the lesser of (i) the Market
Value of the Purchased Mortgage Loan or (ii) the unpaid principal balance of
such Purchased Mortgage Loan. Without limiting the generality of the foregoing,
Seller acknowledges that (a) in the event that a Purchased Mortgage Loan is not
subject to a Take-out Commitment, Buyer may deem the Asset Value for such
Mortgage Loan to be no greater than par and (b) the Asset Value of a Purchased
Mortgage Loan may be reduced to zero by Buyer if any of the following events
occur:

 

(i)    a breach of a representation, warranty or covenant made by Seller in the
Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing;

 

(ii)   such Purchased Mortgage Loan is a Non-Performing Mortgage Loan;

 

(iii)  such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

 

(iv)  such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of thirty (30) calendar days;

 

(v)   such Purchased Mortgage Loan has been subject to a Transaction hereunder
for a period of greater than the respective Aging Limit;

 

(vi)  such Purchased Mortgage Loan is an FHA 203(k) Loan for which the Buyer is
requested to enter into a Transaction for a draw on such FHA 203(k) Loan other
than an initial draw;

 

2

--------------------------------------------------------------------------------


 

(vii) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the Wet-Ink
Delivery Date;

 

(viii)  when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans of any type of Mortgage Loan set forth below exceeds the
applicable percentage listed opposite such type of Mortgage Loan as set forth
below:

 

Type of Mortgage
Loan

 

Percentage of the
Maximum Aggregate
Purchase Price (unless
otherwise noted)

 

Conforming Mortgage Loans

 

100

%

FHA Loans and VA Loans

 

100

%

FHA 203(k) Loans

 

10

%

Aged Loans

 

10

%

Wet-Ink Mortgage Loans

 

30

%

Conforming High LTV Loans

 

10

%

VA High LTV Loans

 

2.5

%

 

1.5  “Market Value” means, with respect to any Purchased Mortgage Loan as of any
date of determination, the whole-loan servicing released fair market value of
such Purchased Mortgage Loan on such date as determined by Buyer (or an
Affiliate thereof) in its sole good faith discretion.

 

1.6  “Maximum Aggregate Purchase Price” means FORTY MILLION DOLLARS
($ 40,000,000).

 

1.7  “Non-Utilization Fee” means, for each calendar quarter, an amount equal to
the product of (a) 1.00% per annum calculated on a 360 day year and (b) the
excess of, if any (i) 50% of Maximum Aggregate Purchase Price over (ii) the
average daily Purchase Price of the Purchased Mortgage Loans during such
calendar quarter.

 

1.8  “Officer’s Compliance Certificate” means the certificate attached hereto as
Exhibit A.

 

1.9  “Post Default Rate” means an annual rate of interest equal to the greater
of (a) the Pricing Rate plus an additional 3% or (b) the Mortgage Interest Rate.

 

3

--------------------------------------------------------------------------------


 

1.10        “Pricing Rate” means (a) CSCOF plus the applicable percentage listed
opposite the type of Mortgage Loan as set forth below:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Wet-
Ink Mortgage
Loans or Aged
Loans

 

Percentage for
Wet-Ink
Mortgage
Loans(increases
calculated based
upon original
Pricing Rate)

 

Percentage for
Aged Loans
(increases
calculated based
upon original
Pricing Rate)

 

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

3.50

%

increased by an additional 0.25%

 

increased by an additional 0.25%

 

FHA Loan and VA Loan

 

3.50

%

increased by an additional 0.25%

 

increased by an additional 0.25%

 

FHA 203(k) Loans

 

3.50

%

increased by an additional 0.25%

 

increased by an additional 0.25%

 

Conforming High LTV Loans

 

3.75

%

increased by an additional 0.25%

 

increased by an additional 0.25%

 

VA High LTV Loans

 

3.75

%

increased by an additional 0.25%

 

increased by an additional 0.25%

 

 

(b) the rate determined in the sole discretion of Buyer with respect to
Transactions the subject of which are Exception Mortgage Loans and any other
Transactions so identified by the Buyer in agreeing to enter into a Transaction
with respect to such Exception Mortgage Loan.

 

The Pricing Rate shall change in accordance with CSCOF, as provided in
Section 5(a).  Where a Purchased Mortgage Loan may qualify for two or more
Pricing Rates hereunder, unless otherwise expressly agreed to by the Buyer in
writing, such Purchased Mortgage Loan shall be assigned the higher Pricing Rate,
as applicable.

 

1.11        “Purchase Price Percentage” means, (a) the applicable percentage
listed opposite the type of Mortgage Loan as set forth below:

 

4

--------------------------------------------------------------------------------


 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Aged
Loans

 

Percentage for
Aged Loans
(reductions
calculated based
upon original
Purchase Price
Percentage)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

95%

 

reduced by an additional 5%

FHA Loan and VA Loan

 

95%

 

reduced by an additional 5%

FHA 203(k) Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

Conforming High LTV Loans

 

95%

 

reduced by an additional 5%

VA High LTV Loans

 

95%

 

reduced by an additional 5%

 

(b)           with respect to Transactions the subject of which are Exception
Mortgage Loans, a percentage to be determined by Buyer in its sole discretion,
provided that in the absence of an Exception Notice, the applicable Purchase
Price Percentage for such Purchased Mortgage Loan shall be reduced by 10% every
ten (10) Business Day period, such reduction to occur at the outset of each such
ten (10) Business Day period, commencing on the date that such Mortgage Loan
becomes an Exception Mortgage Loan.

 

Where a Purchased Mortgage Loan may qualify for two or more Purchase Price
Percentages hereunder, unless otherwise expressly agreed to by the Buyer in
writing, such Purchased Mortgage Loan shall be assigned the lower Purchase Price
Percentage, as applicable.

 

1.12        “Restricted Cash” means for any Person, any amount of cash of such
Person that is contractually required to be set aside, segregated or otherwise
reserved.

 

1.13        “Termination Date” means the earlier of (a) September 20, 2013, and
(b) the date determined by Buyer (or otherwise deemed to occur) in accordance
with the provisions of Section 16 of the Agreement.

 

1.14        “Test Period” means the prior calendar quarter.

 

5

--------------------------------------------------------------------------------


 

1.15        “Wet-Ink Delivery Date” means, with respect to each Wet-Ink Mortgage
Loan, the seventh (7th) calendar day following the applicable Purchase Date.

 

Section 2. Financial Covenants.

 

2.1  Adjusted Tangible Net Worth. Seller shall maintain an Adjusted Tangible Net
Worth of at least $10,000,000.

 

2.2  Indebtedness to Adjusted Tangible Net Worth Ratio. Seller’s ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth shall not
exceed 12:1.

 

2.3  Maintenance of Liquidity.  The Seller shall ensure that at all times, it
has cash (other than Restricted Cash) and Cash Equivalents in an amount not less
than $5,000,000.

 

2.4  Maintenance of Profitability.  Seller shall not permit, for any Test
Period, Net Income for such Test Period, before income taxes for such Test
Period and distributions made during such Test Period, to be less than $1.00.

 

2.5  Additional Warehouse Line.  Seller shall maintain at least one additional
warehouse or repurchase facility with counterparties other than Affiliates in a
combined amount at least equal to the Maximum Aggregate Purchase Price.

 

Section 3. Program Fees.

 

3.1  Non-Utilization Fee. Commencing on the ninety-first (91st) day following
the date hereof, Seller shall pay to Buyer in immediately available funds, no
later than the Price Differential Payment Date following the end of each
calendar quarter, a non-refundable Non-Utilization Fee.  All payments of the
Non-Utilization Fee shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at such account designated
by Buyer.

 

Section 4. Fees.  The Seller agrees to pay as and when billed by the Buyer all
of the reasonable fees, disbursements and expenses of counsel to the Buyer in
connection with the development, preparation and execution of this Pricing Side
Letter or any other documents prepared in connection herewith in accordance with
Section 11 of the Agreement and receipt of payment thereof shall be a condition
precedent to the Buyer entering into any Transaction pursuant hereto.

 

Section 5. Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

Section 6. GOVERNING LAW.  THIS PRICING SIDE LETTER SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

6

--------------------------------------------------------------------------------


 

Section 7. Counterparts.  This Pricing Side Letter may be executed in one or
more counterparts and by different parties hereto on separate counterparts, each
of which, when so executed, shall constitute one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pricing Side Letter to be
duly executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

Name: Todd R. Taylor

 

 

Title: EVP/CFO

 

 

 

 

 

 

Impac Mortgage Holdings, Inc, as a Guarantor

 

 

 

 

 

 

By:

/s/ William Ashmore

 

 

Name: William Ashmore

 

 

Title: President

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

 

Name: Todd R. Taylor

 

 

Title: EVP/CFO

 

Signature Page to the Pricing Side Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OFFICER’S COMPLIANCE CERTIFICATE

 

I,                                    , do hereby certify that I am the [duly
elected, qualified and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of Excel
Mortgage Servicing, Inc. (“Seller”), I,                                    , do
hereby certify that I am the [duly elected, qualified and authorized]
[CFO/TREASURER/FINANCIAL OFFICER] of Integrated Real Estate Service Corp.
(“IRES” and a “Guarantor”) and I,                                    , do hereby
certify that I am the [duly elected, qualified and authorized]
[CFO/TREASURER/FINANCIAL OFFICER] of Impac Mortgage Holdings, Inc (“Impac”, a
“Guarantor” and together with IRES, the “Guarantors”). This Certificate is
delivered to you in connection with Section 17 of the Master Repurchase
Agreement dated as of September 21, 2012, among Seller, Guarantors and Credit
Suisse First Boston Mortgage Capital LLC (as amended from time to time, the
“Agreement”), as the same may have been amended from time to time.  I hereby
certify that, as of the date of the financial statements attached hereto and as
of the date hereof, Seller and each Guarantor are and have been in compliance
with all the terms of the Agreement and, without limiting the generality of the
foregoing, I certify that:

 

Adjusted Tangible Net Worth.  Seller has maintained an Adjusted Tangible Net
Worth of at least $10,000,000.  A detailed summary of the calculation of
Seller’s actual Adjusted Tangible Net Worth is provided in Schedule 1 hereto.

 

Indebtedness to Adjusted Tangible Net Worth Ratio.  Seller’s ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth has not
exceeded 12:1 for the calendar month ending [DATE].  A calculation of Seller’s
actual Indebtedness to Adjusted Tangible Net Worth is provided in Schedule 1
hereto.

 

Maintenance of Profitability.  Seller has not permitted, for any Test Period,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

 

Maintenance of Liquidity.  The Seller has ensured that, at all times, it has had
cash (other than Restricted Cash) and Cash Equivalents in an amount not less
than $5,000,000.

 

Additional Warehouse Line.  The Seller has maintained at least one additional
warehouse or repurchase facility in a combined amount at least equal to the
Maximum Aggregate Purchase Price.

 

Insurance.  Seller, or its Affiliates, have maintained, for Seller and its
Subsidiaries, insurance coverage with respect to employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property (other than money and securities) and computer fraud or an aggregate

 

A-1

--------------------------------------------------------------------------------


 

amount of at least $                     .  The actual amount of such coverage
is $                     .

 

Financial Statements.  The financial statements attached hereto are accurate and
complete, accurately reflect the financial condition of Seller, and do not omit
any material fact as of the date(s) thereof.

 

Documentation.  Seller has performed the documentation procedures required by
its operational guidelines with respect to endorsements and assignments,
including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Mortgage
Loan.

 

Compliance.  Seller has observed or performed in all material respects all of
its covenants and other agreements, and satisfied every condition, contained in
the Agreement and the other Program Agreements to be observed, performed and
satisfied by it.  [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]

 

Regulatory Action.  Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened.  Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business.  [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]

 

No Default.  No Default or Event of Default has occurred or is continuing.  [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]

 

Distributions.  On and after the date of the Agreement, Seller nor Guarantors
have paid any dividends greater than Net Income in any given calendar year other
than with respect to quarterly payments to the holders of trust preferred
obligations of Impac paid by Impac.

 

Indebtedness.  All Indebtedness (other than Indebtedness evidenced by the
Repurchase Agreement) of Seller existing on the date hereof is listed on
Schedule 2 hereto.

 

Originations.  Attached hereto as Schedule 3 is a true and correct summary of
all Mortgage Loans originated by Seller for the calendar month ending [DATE] and
for the year to date ending [DATE].

 

A-2

--------------------------------------------------------------------------------


 

DE Compare Ratio.  Seller’s DE Compare Ratio has not (i) on and after the date
Seller’s DE Compare Ratio was at least 100%, increased by more than 25% or (ii)
exceeded 150%, for the calendar month ending [DATE].

 

Hedging.  Attached hereto as Schedule 4 is a true and correct summary of all
Interest Rate Protection Agreements entered into or maintained by Seller during
the calendar month ending on [DATE].

 

Repurchases and Early Payment Default Requests.  Attached hereto as Schedule 5
is a true and correct summary of the portfolio performance including
representation breaches, missing document breaches, repurchases due to fraud,
early payment default requests, and Mortgage Loans subject to other warehouse
lines in excess of 60 days summarized on the basis of (a) pending repurchase
demands (including weighted average duration of outstanding request), (b)
satisfied repurchase demands and (c) total repurchase demands.

 

Quality Control.  Attached hereto as Schedule 6 is a true and correct copy of
the internal quality control maintained by Seller.

 

Secondary Market Sales.  Attached hereto as Schedule 7 is a true and correct
summary of all the mortgage loans sold by Seller during the calendar month
ending [DATE].

 

Geographic Production Breakdown.  Attached hereto as Schedule 8 is a true and
correct summary of all the geographic locations of the Mortgage Loans originated
by Seller during the calendar month ending [DATE].

 

MSR Valuation. A detailed summary of either (i) the monthly Seller’s MSR
Valuation or (ii) quarterly third party valuation vendor’s MSR Valuation, as
applicable, is provided in Schedule 9 hereto.

 

Litigation Summary.  Attached hereto as Schedule 10 is a true and correct
summary of all actions, notices, proceedings and investigations pending with
respect to which Seller has received service of process or other form of notice
or, to the best of Seller’s knowledge, threatened against it, before any court,
administrative or governmental agency or other regulatory body or tribunal as of
the calendar month ending [DATE].

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have set my hand this              day of
                  ,                   .

 

 

[[Name], as Seller]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[[Name], as Guarantor]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE

 

CALCULATIONS OF FINANCIAL COVENANTS
As of the calendar month ended [DATE] or quarter ended [DATE]

 

I.

 

Adjusted Tangible Net Worth

 

 

 

 

 

 

 

 

 

1.

 

Net Worth (book)

 

$

 

 

 

Plus:

 

 

 

2.

 

Subordinated Debt (maturity > CSFB line maturity)

 

$

 

 

 

 

 

 

 

I.(a)

 

Total of items 1-2

 

$

 

 

 

 

 

 

 

 

 

Less:

 

 

 

3.

 

Restricted Cash

 

$

 

4.

 

25% of investment securities

 

$

 

5.

 

50% of all mortgage loans held for investment

 

$

 

6.

 

50% of real estate owned property

 

$

 

7.

 

50% of the MSR Valuation of any Unencumbered Mortgage Servicing Rights

 

$

 

8.

 

100% of the MSR Valuation of any Encumbered Mortgage Servicing Rights

 

$

 

9.

 

100% of corporate or servicing advances

 

$

 

10.

 

Goodwill

 

$

 

11.

 

Patents

 

$

 

12.

 

Tradenames

 

$

 

13.

 

Trademarks

 

$

 

14.

 

Copyrights

 

$

 

15.

 

Franchises

 

$

 

16.

 

Organizational expenses

 

 

 

17.

 

Deferred taxes and expenses

 

 

 

18.

 

Prepaid expenses

 

 

 

19.

 

Prepaid assets

 

 

 

20.

 

Receivables from shareholders, Affiliates or employees

 

$

 

21.

 

Any other intangible assets

 

$

 

 

 

 

 

 

 

I.(b)

 

Total of items 3-21

 

$

 

 

 

 

 

 

 

I.(c)

 

Actual Adjusted Tangible Net Worth (a minus b)

 

$

 

 

 

 

 

 

 

 

 

Compliance?

 

Yes / No

 

 

A-5

--------------------------------------------------------------------------------


 

II.

 

Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

Total Debt divided by Adjusted Tangible Net Worth — Actual

 

xx.x

 

 

 

Total Indebtedness (on and off balance sheet) - Actual

 

 

 

 

 

[Please insert calculations]

 

 

 

 

 

 

 

 

 

 

 

Leverage Covenant

 

12.1

 

 

 

Compliance?

 

Yes / No

 

 

 

 

 

 

 

III.

 

Test Period Net Income - Actual

 

 

 

 

 

 

 

 

 

 

 

Net Income/Loss

 

$

 

 

 

Test Period Profitability

 

>= $1.00

 

 

 

Compliance?

 

Yes/No

 

 

 

 

 

 

 

IV.

 

Liquidity

 

 

 

 

 

 

 

 

 

 

 

Total cash (other than Restricted Cash)

 

$

 

 

 

Total unrestricted Cash Equivalents

 

$

 

 

 

Total

 

$

 

 

 

Liquidity Covenant

 

$5,000,000

 

 

 

Compliance?

 

Yes / No

 

 

A-6

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO OFFICER’S COMPLIANCE CERTIFICATE

 

INDEBTEDNESS as of                                  

 

LENDER

 

TOTAL
FACILITY
SIZE

 

FACILITY
TYPE (i.e.
EFP,
Repurchase,
etc)

 

$ AMOUNT
COMMITTED

 

OUTSTANDING
INDEBTEDNESS

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO OFFICER’S COMPLIANCE CERTIFICATE

 

OVERALL MORTGAGE LOAN ORIGINATIONS

 

MORTGAGE

 

RETAIL

 

WHOLESALE

 

CORRESPONDENT

LOAN TYPE

 

Units

 

Total $

 

Units

 

Total $

 

Units

 

Total $

Conforming Mortgage Loans (other than Conforming High LTV loans)

 

 

 

 

 

 

 

 

 

 

 

 

FHA Loans

 

 

 

 

 

 

 

 

 

 

 

 

VA Loans

 

 

 

 

 

 

 

 

 

 

 

 

FHA 203(k) Loans

 

 

 

 

 

 

 

 

 

 

 

 

Conforming High LTV Loans

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

Other (please specify)

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO OFFICER’S COMPLIANCE CERTIFICATE

 

INTEREST RATE PROTECTION AGREEMENTS

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO OFFICER’S COMPLIANCE CERTIFICATE

 

REPURCHASES AND EARLY PAYMENT DEFAULT REQUESTS

 

Outstanding/Pending Repurchases & Indemnifications

 

Loan #

 

Repo or
Indem

 

Investor

 

Notice
Date

 

Origination
Date

 

Breach/Defect

 

Original
Loan
Amount
($)

 

Estimated
Loss
Amount
($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Satisfied/Resolved Repurchases

 

Loan #

 

Repo or
Indem

 

Investor

 

Origination
Date

 

Date Resolved

 

Original
Loan
Amount ($)

 

Amount
Paid ($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-10

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO OFFICER’S COMPLIANCE CERTIFICATE

 

QUALITY CONTROL RESULTS

 

A-11

--------------------------------------------------------------------------------


 

SCHEDULE 7 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Secondary Market Sales

 

Investor Name

 

Aggregate
original principal
balance of
mortgage loans
sold in prior
calendar month
($) 

 

Percentage
(measured by
original principal
balance) of
mortgage loans
sold in prior
calendar month

 

Aggregate
original principal
balance of
mortgage loans
sold year-to-date
($) 

 

Percentage
(measured by
original principal
balance) of
mortgage loans
sold year-to-date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-12

--------------------------------------------------------------------------------


 

SCHEDULE 8 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Geographic Production Breakdown

 

Current Month Geographic Concentration Top
10 States

 

Current Month
Total $

 

Current Month %
of Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

A-13

--------------------------------------------------------------------------------


 

SCHEDULE 9 TO OFFICER’S COMPLIANCE CERTIFICATE

 

MSR Valuation

 

A-14

--------------------------------------------------------------------------------


 

SCHEDULE 10 TO OFFICER’S COMPLIANCE CERTIFICATE

 

Litigation Summary

 

Case
Caption

 

Filing
Date

 

Court /
Regulator

 

Case
No.

 

Nature
of
Claims

 

Damages /
Penalties
Alleged

 

Plaintiff’s
Counsel

 

Customer’s
counsel

 

Status

 

Customer’s
Reserve
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-15

--------------------------------------------------------------------------------